Case 2:19-bk-18730-WB      Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59               Desc
                            Main Document    Page 1 of 92


   1   Robert P. Goe - State Bar No. 137019
       Charity J. Manee – State Bar No. 286481
   2   GOE FORSYTHE & HODGES LLP
   3   18101 Von Karman Avenue, Suite 1200
       Irvine, CA 92612
   4   rgoe@goeforlaw.com
       cmanee@goeforlaw.com
   5   Telephone: (949) 798-2460
       Facsimile: (949) 955-9437
   6
   7   Attorneys for Judgment Creditor, Hymanson, Inc.

   8
                               UNITED STATES BANKRUPTCY COURT
   9            CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
  10
                                                     Chapter 11
  11
                                                     Case No. 2:19-bk-18730-WB
  12   In re:
                                                     OMNIBUS REPLY IN SUPPORT OF
  13                                                 HYMANSON, INC. dba BODYBLADE’S
       MAD DOGG ATHLETICS, INC, a
       California Subchapter S Corporation,          MOTION FOR ORDER UNDER 11 U.S.C. §§
  14
                                                     503(b)(3)(B) FOR AUTHORIZATION TO
  15                 Debtor.                         PURSUE ACTIONS (AND OBTAIN
                                                     COMPENSATION FROM ESTATE)
  16                                                 AGAINST THE FOLLOWING FOR THE
                                                     BENEFIT OF THE ESTATE:
  17
                                                      1. JOHN BAUDHUIN, AN INDIVIDUAL
  18                                                  2. SYRAC, LLC
  19                                                  3. HART WOOD INC.
                                                      4. MAD DOGG ATHLETICS EUROPE
  20                                                  5. SPINNING GROUP, INC.
                                                      6. AVERCARY, LLC
  21                                                  7. PORSCHE FINANCIAL SERVICES
                                                      8. SECOND DECADE LLC
  22                                                  9. PHOENIX TO LA, LLC, AND
  23                                                  10. ANY OTHER INSIDERS

  24                                                 DECLARATION OF KENNETH D.
                                                     WATNICK FILED IN SUPPORT THEREOF
  25
                                                     Hearing:
  26
                                                     Date:        January 23, 2020
  27                                                 Time:        10:00 a.m.
                                                     Place:       Courtroom 1375
  28                                                              255 E. Temple St.
                                                                  Los Angeles, CA 90012

                                                 1
Case 2:19-bk-18730-WB             Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                              Desc
                                   Main Document    Page 2 of 92


   1           Judgment creditor Hymanson, Inc., dba Bodyblade (“Hymanson” or “HI”), files its reply to

   2   the oppositions1 of chapter 11 debtor and debtor in possession Madd Dogg Athletics, Inc.’s

   3   (“Debtor”), insider John Baudhuin (“Baudhuin”), and the Official Committee of Unsecured

   4   Creditors (“Committee”) to Hymanson’s motion (“Motion”) for an order under 11 U.S.C. §

   5   503(b)(3)(B) for authorization to pursue actions (and obtain reimbursement from the estate for

   6   itself and its counsel pursuant to Section 503(b)(3)(b) and (b)(4)) against the following for the

   7   benefit of the Debtor’s bankruptcy estate: (1) John Baudhuin (“Baudhuin”), (2) Syrac, LLC

   8   (“Syrac”), (3) Hart Wood, Inc. (“Hart Wood”), (4) Mad Dogg Athletics Europe (“MDAE”), (5)

   9   Spinning Group, Inc. (“SGI”), (6) Avercary, LLC (“Avercary”), (7) Porsche Financial Services,
       (8) Second Decade, LLC (“Second Decade”), (9) Phoenix to LA, LLC (“PtoLA”), and (10) any
  10
       other insiders (collectively referred to, at times, as the “Insiders”).
  11
       I.       INTRODUCTION
  12
                Notwithstanding having been examined pre-petition under oath about these very
  13
       transactions and subpoenaed to produce all relevant records, Baudhuin now asserts (with the
  14
       backing of the Debtor and Committee, in their collaboratively prepared Oppositions) that the
  15
       seven hundred thousand dollars of transfers from the Debtor to Baudhuin when Hymanson’s
  16
       petition to confirm its arbitration award was pending were on account of fully-documented
  17
       “bridge” loans to the Debtor. In fact, in his judgment debtor examination conducted by Hymanson
  18
       on July 3, 2019, Baudhuin specifically disclaimed having made any such loans to the Debtor.
  19
       Baudhuin and the Debtor (whose interests are completely aligned since Baudhuin is 100% in
  20
       control of the Debtor) argue that the transfers to the Insiders detailed in the Motion were all above
  21
       board, despite (1) the presence of numerous indicia of fraud, (2) countless interlocking and
  22
       increasingly entangled relations between Baudhuin, the Debtor, and Baudhuin’s other entities2,
  23
       and (3) Baudhuin’s clear pattern of placing his interests above those of the Debtor and its
  24
       creditors, both pre- and post-petition.
  25
  26
  27   1
         The oppositions of the Committee [Doc. 266], Baudhuin [Doc. 267], and Debtor [Doc. 268] shall collectively, at
       times, be referred to as the “Oppositions.”
  28   2
         Highlighting the complexity of these issues is the fact that it took the Debtor ten pages of single-spaced text to
       explain to the Committee in its letter why there is nothing to see here.

                                                              2
Case 2:19-bk-18730-WB            Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                             Desc
                                  Main Document    Page 3 of 92


   1             For these reasons, Baudhuin and the Debtor’s nearly identical oppositions to the Motion

   2   should be given very little weight. It is telling, however, that the opposition of the Committee,

   3   the only party not irreconcilably conflicted out of defending the legitimacy of the Insider transfers,
   4   filed an opposition that is less than a page long and which lacks substance.3 The Committee’s

   5   decision not to join fully in Debtor and Baudhuin’s positions or provide any evidence to support

   6   its opposition, especially after receiving the extensive documentation and confidential briefing4

   7   described in the Oppositions, is telling.

   8             At the core of the Oppositions are the following three arguments5: (1) Hymanson fails to

   9   identify or satisfy the “requirements” for the relief requested by the Motion, (2) granting the

  10   Motion will interfere with Debtor’s reorganization efforts, and (3) Hymanson is not the proper

  11   party to bring claims against the Insiders. Each of these arguments fails.

  12             With respect to the first argument, the “requirements” for granting the Motion are easily

  13   established. The Opposing Parties admit a demand to act was made upon the Debtor (and

  14   Committee, though none was required to the latter). The Oppositions make it expressly clear that

  15   the Debtor (and the Committee) refuses to take action (see e.g., Section II(B)(3) of the Debtor’s

  16   opposition brief entitled “The Debtor’s Refusal to Pursue Litigation is Justified”). The claims are

  17   clearly colorable and the attempts in the Oppositions to require Hymanson to prove the claims

  18   within the context of the Motion are not supported by the law. Multiple indicia of fraud are

  19   present with respect to the claims. Finally, the totality of the circumstances and evidence available

  20   to date (and confirmed by the Oppositions) demonstrates that it is a dereliction of duty for the

  21   conflicted Debtor to fail to pursue the claims.

  22
  23
  24   3
         The Committee essentially argues that Debtor’s Plan should be the sole focus of the case for an indefinite period of
  25   time and that there is plenty of time to address the claims raised in the Motion. Neither argument is true.
       4
         The Debtor’s letter to the Committee that is attached to its opposition interestingly insists on confidentiality and
  26   nondisclosure to Hymanson regarding the very transactions Hymanson has been raising throughout this case. One
       wonders why the Debtor and Baudhuin would not have rushed to Hymanson to clear up its alleged misunderstanding
  27   of the facts rather than covertly attempting to explain the legitimacy of Baudhuin’s actions to the Committee behind
       closed doors. Perhaps this was because Hymanson is the only creditor who has begun looking behind the curtain with
  28   respect to Baudhuin’s conduct and might be privy to facts that contradict Baudhuin’s story, as borne out herein.
       5
           The Committee only makes the second argument.

                                                             3
Case 2:19-bk-18730-WB         Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                  Desc
                               Main Document    Page 4 of 92


   1          Secondly, granting the Motion will not interfere with Debtor’s reorganization efforts. The

   2   Debtor argues that if the Motion is granted, it will be required to participate in discovery in the

   3   ensuing litigation. Yet, the Debtor admits that Hymanson may take the same discovery in
   4   connection with the Disclosure Statement and Plan, or in connection with a Rule 2004 exam,

   5   regardless of the ruling on the Motion. Debtor further argues that allowing Hymanson to pursue

   6   the claims will undermine the deal the Debtor is proposing in its Plan with Baudhuin (which

   7   Baudhuin negotiated with himself). There is no interference here because Debtor’s proposed deal

   8   was dead on arrival. Debtor’s Plan purports to grant a release to a non-debtor (Baudhuin) in

   9   violation of Section 524(e) and established Ninth Circuit precedent. Rather than interfering with

  10   Debtor’s reorganization, the recovery of hundreds of thousands of dollars (if not millions) to the

  11   estate from Baudhuin’s looting and undermining the Debtor will improve feasibility of any plan

  12   and increase the dividend to creditors.

  13          Finally, the Oppositions argue that Hymanson is conflicted and therefore cannot pursue

  14   claims on behalf of the estate because Hymanson is defending its secured claim against the

  15   Debtor’s preference claim. Coming from Baudhuin and the Debtor, who have been attempting to

  16   force the Debtor to pay excessive insider compensation and default interest to Baudhuin post-

  17   petition, among other things, this is a fairly ironic accusation. It is Baudhuin’s domination of the

  18   Debtor that has led the Debtor to refuse to pursue any claims against Baudhuin. And, because the

  19   Committee is inexplicably supportive of or indifferent to this dereliction (much like the default

  20   interest stipulation between Debtor and Baudhuin on cash collateral), it too refuses to act. The

  21   reality is that there is no other creditor who will step up to take on this work and Hymanson’s

  22   history with the Debtor and Baudhuin, including having already conducted invaluable discovery

  23   pre-petition, renders it an ideal candidate for this work.

  24          Finally, in light of the hundreds of pages of documents attached to the Debtor’s opposition

  25   which in many cases are being reviewed by Hymanson for the first time (out of apparently many

  26   thousands of pages not provided), and in light of Debtor’s filing of its complex Plan and

  27   Disclosure Statement (littered with illegal provisions), if the Court is not inclined to grant the

  28   Motion now, Hymanson requests that the Court continue the hearing on Motion to coincide with


                                                     4
Case 2:19-bk-18730-WB          Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                Desc
                                Main Document    Page 5 of 92


   1   the hearing on the Disclosure Statement so Hymanson can further develop the record and take

   2   discovery on the Motion or Disclosure Statement and Plan.

   3   II.    SUPPLEMENTAL FACTS
   4          Notwithstanding the statement of Baudhuin’s counsel to the Court on December 17, 2019

   5   at Debtor’s hearing on its motion to use cash collateral that “Hymanson did take a judgment-

   6   debtor examination. As you heard, they don’t need a 2004. They have the information. The

   7   information’s been out there,” the Oppositions reveal a number of facts previously undisclosed to

   8   Hymanson. See relevant pages of transcript from November 26, 2019 cash collateral hearing,

   9   attached to the declaration of Kenneth Watnick (“Watnick Declaration”) as Exhibit “1”. In fact,

  10   during Debtor’s judgment debtor’s examination on July 3, 2019, Baudhuin testified and was

  11   specifically questioned about loans between Baudhuin and the Debtor following a line of

  12   questioning regarding payment of Baudhuin’s spousal support obligations from company funds,

  13   Baudhuin testified,

  14                    Q. Are there other payments made on behalf of you [Baudhuin] other than this?

  15                    A. No. That would be, as far as I can recollect, the only one that would be

  16          somewhat recurring, and, again, more so from an administrative standpoint because I

  17          travel.

  18                    Q. But you are saying that we then should see a corresponding reimbursement of

  19          that amount?

  20                    A. No. At any given time. The company has owed me far more than I’ve owed the

  21          company because of loans I made to the company. So it simply – you know, the timing of

  22          it is generally about the same or within months of another.

  23                    Again, it’s just – yeah, it could be monthly. It could be every three months. But

  24          generally my loan balance has exceeded -- the amounts I have lent the company have

  25          exceeded the amounts that I have taken out of the company.

  26                    The company – so….

  27                    Q. So in any of these bank statements are we going to see payments from you?

  28


                                                     5
Case 2:19-bk-18730-WB          Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                Desc
                                Main Document    Page 6 of 92


   1                    A. There probably are payments. Again, I don’t recall specifically what dates and

   2          amounts those would be.

   3                    Q. Because you are talking about loans by you. Did you personally make loans to
   4          the company?

   5                    A. Not loans. More so – you know, if I were to – there are things like Keyman life

   6          insurance that is charged to my loan. And even though, you know, its for the benefit of the

   7          company in case something happened to me, they are not deductible by the company

   8          because if you deduct them, the proceeds in the event of my death would become taxable.

   9                    So, again, those are types of things that I guess could be charged to my loan

  10          account which

  11   See transcript from judgment debtor’s examination at 31:15-32:25, Exhibit “2” to the Watnick
  12   Declaration.

  13          Additionally, in connection with the Order for Debtor to appear and be examined, Debtor

  14   was required to produce,

  15          27. Any DOCUMENTS that reflect debts, loans or transfers by YOU to John Baudhuin;
              Phoenix to LA, LLC, Syrac LLC; or any other entity owned or controlled by John
  16          Baudhuin.
  17          28. Any DOCUMENTS that reflect payments or transfers to YOU from John Baudhuin;
              Phoenix to LA, LLC; Syrac LLC; or any other entity owned or controlled by John
  18          Baudhuin.
  19   See Exhibit “3” to Watnick Declaration, Civil Subpoena (Duces Tecum) for Personal Appearance
  20   and Production of Documents to John R. Baudhuin on behalf of Madd Dogg Athletics.
  21          The alleged promissory notes from Debtor in favor of Baudhuin that are attached to
  22   Debtor’s opposition were not produced in response to the subpoena of Debtor, nor were these
  23   alleged loans disclosed at the judgment debtor examination of Debtor. Additionally, the
  24   Opposition does not include evidence of the source of funding for these alleged “bridge loans,” i.e.
  25   that the money deposited into Debtor’s accounts actually came from Baudhuin. And, the
  26   promissory notes are signed “as of” the date typed into the documents, so it is unclear when these
  27   alleged notes were actually executed, leaving open the question of whether this was done
  28   retroactively.


                                                     6
Case 2:19-bk-18730-WB              Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59             Desc
                                    Main Document    Page 7 of 92


   1              Moreover, the Independent Accountant’s Review Report prepared for Debtor for the year

   2   ending December 31, 2018 provides detailed historical data regarding Debtor’s transactions

   3   (including as far back as 2012) yet makes no mention of the $700,000 in alleged “bridge” loans
   4   from Baudhuin to Debtor or the repayment of the same. In note 1 of these financial statements

   5   prepared in 2019 (i.e. after the “bridge loans”), it is explained in reference to Debtor’s financial

   6   hardship that “[m]anagement plans to obtain support from the stockholder,” an unusual phrasing

   7   considering the alleged loans already made within the year. See Financial Statements attached to

   8   the Watnick Declaration as Exhibit “4”.

   9              Since these new facts are coming to light for the first time in connection with this Motion

  10   and were not disclosed by Baudhuin under penalty of perjury or in response to the aforementioned

  11   subpoena of Debtor, Hymanson reserves all rights to conduct further investigation regarding all
  12   new evidence and/or to request additional time to do so.
  13   III.       ARGUMENT
  14              A.       Hymanson Has Satisfied The Legal Standard For Granting The Motion.
  15              The Oppositions argue that Hymanson failed to set forth the legal requirements for

  16   granting the Motion and that it failed to satisfy them. Neither contention is true. In fact, the four

  17   elements cited by the Debtor and Baudhuin were the centerpieces of Hymanson’s arguments in the

  18   Motion and are easily satisfied.

  19                       1.      The Oppositions Admit Hymanson Demanded that Debtor Pursue the

  20                               Claims.

  21              It is undisputed that Hymanson made demand on the Debtor and Committee, though no

  22   demand was required of the Committee, to pursue the claims against the Insiders.

  23                       2.      Debtor Refuses to Pursue the Claims.

  24              Within the same pleading, Debtor argues that “Hymanson cannot show the Debtor declined

  25   its demand,”6 and that “[t]he Debtor’s Refusal to Pursue Litigation is Justified,”7 which again, is

  26   the title of an entire section of Debtor’s opposition brief dedicated to this point. There simply is

  27
  28   6
           See Debtor’s opposition, page 1:26-27.
       7
           Id., at p. 10, line 14.

                                                        7
Case 2:19-bk-18730-WB          Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                  Desc
                                Main Document    Page 8 of 92


   1   no question that Debtor (and the Committee) refuses to take up the litigation, particularly after its

   2   lengthy arguments attempting to justify its decision to not do so at the behest of its controlling

   3   owner.
   4                   3.      The Claims are Colorable and Recovery Will Benefit the Estate.

   5            Debtor argues that Hymanson has not made a showing that there are colorable claims at

   6   issue because it did not identify specific claims but then says, “the Disclosure Statement fully

   7   discloses the alleged claims against the insiders and the positions of each of the Debtor and
   8   Hymanson regarding the merits and demerits of those claims for all creditors to assess and make

   9   their own determination.” See Debtor’s opposition, 12:11-14. If the Debtor cannot make out what

  10   claims are alleged to exist, it is curious how it is able to analyze “each” of the claims “fully”

  11   disclosed in its Disclosure Statement. Clearly, the claims are set forth with sufficient detail in the

  12   Motion (and Hymanson’s demand letter) for understanding of the basic nature of what is alleged,

  13   though certain transfers may be recoverable under multiple theories.

  14            None of the Oppositions set forth a definition of the term “colorable,” but the plain English

  15   definition of the word according to Merrian Webster is “seemingly valid or genuine,” not ‘certain

  16   and beyond the shadow of any doubt,’ as the opposing parties would lead this Court to believe. In

  17   any event, the extent to which these claims are colorable is perhaps best illustrated by looking at

  18   the number of indicia of fraud present. With respect to common law, Section 548 [and state law

  19   statutes],

  20            the more common circumstantial indicia of fraudulent intent at the time of the transfer are:
                (1) actual or threatened litigation against the debtor; (2) a purported transfer of all or
  21            substantially all of the debtor's property; (3) insolvency or other unmanageable
                indebtedness on the part of the debtor; (4) a special relationship between the debtor and the
  22            transferee; and, after the transfer, (5) retention by the debtor of the property involved in the
                putative transfer.
  23
                The presence of a single badge of fraud may spur mere suspicion; the confluence of several
  24            can constitute conclusive evidence of actual intent to defraud, absent "significantly clear"
                evidence of a legitimate supervening purpose.
  25
       Acequia, Inc. v. Clinton (In re Acequia, Inc.), 34 F.3d 800, 806 (9th Cir. 1994) (citations omitted)
  26
                Here, Debtor made many of the transfers when it was facing entry of judgment after losing
  27
       its arbitration case to Hymanson. Baudhuin now claims that the transfers to him were repayment
  28
       of loans but this story is undermined by the fact that he failed to disclose such loans when he

                                                      8
Case 2:19-bk-18730-WB         Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                    Desc
                               Main Document    Page 9 of 92


   1   testified under penalty of perjury or in connection with a lawful subpoena. And, Baudhuin

   2   admitted in Debtor’s judgment debtor’s examination that the writing off of debts owed to Debtor

   3   in favor of his other insider entities harmed the Debtor’s financial position, which is also reflected
   4   in the notes to Debtor’s 2018 financial statements. Debtor was in bankruptcy soon after the

   5   transfers to the Insiders were made, which indicates insolvency and/or unmanageable indebtedness

   6   on the part of the Debtor. Finally, all of the transactions at issue were made for the benefit of the

   7   Insiders (Baudhuin and his entities), over which Baudhuin retained control. Again, Hymanson

   8   need not prove its case here but there certainly is a confluence of several indicia of fraud.

   9   Moreover, when these facts are considered within the context of actions taken by Baudhuin post-

  10   petition that have blatantly been in his self-interest and not in the interest of the Debtor or its

  11   creditors, including but not limited to the now-withdrawn request for massive insider

  12   compensation/administrative claim priority status (that Debtor could not afford), the attempt to

  13   extract default interest after taking out Union Bank (a loan Baudhuin personally guaranteed), and

  14   most recently, the attempt to extract a legally prohibited plan release, there is ample cause to

  15   conclude the claims are colorable.

  16                   4.      Inaction by the Debtor is a Dereliction of its Fiduciary Duties.

  17           Based on the amount of money at issue (millions of dollars), the inconsistencies in

  18   Baudhuin’s story, and the conduct of Baudhuin in this case, the failure by the Debtor or
  19   Committee to act is a dereliction of their fiduciary duties. Because Debtor is under the exclusive
  20   control of Baudhuin, it is being held hostage to his wishes and would not, even if it were to pursue

  21   such litigation, be in the best position to do so, with Baudhuin essentially suing himself. The

  22   Committee’s refusal to take up the litigation is less understandable but the reality is that it needs to

  23   be done if Debtor is to remain in chapter 11. Hymanson is the only creditor willing to do so.

  24           B.      Hymanson’s Pursuit of the Claims Will Not Interfere With Debtor’s
  25                   Reorganization Efforts.

  26                   1.      The Plan is Patently Unconfirmable.

  27           Debtor argues (a sentiment echoed by Baudhuin and the Committee) that “[w]ith a

  28   settlement [baked into the Plan] of the claims between the Estate and the insiders pending, it


                                                      9
Case 2:19-bk-18730-WB        Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                  Desc
                             Main Document    Page 10 of 92


   1   would be improper to permit Hymanson to commence litigation on those same claims purportedly

   2   on the Estate’s behalf.” The settlement in the Plan that is referenced in this sentence purports to

   3   release the Insiders of all liability on account of the claims. This provision alone renders the Plan
   4   patently unconfirmable. Indeed, Section 524(e) precludes Courts from discharging the liabilities

   5   of non-debtors, such as Baudhuin. 11 U.S.C. § 524(e); Resorts Int’l, Inc. v. Lowenschuss (In re

   6   Lowenschuss), 67 F.3d 1394, 1401 (9th Cir. 1995) (holding that the Ninth Circuit has repeatedly

   7   declined to recognize exceptions to the rule). This ruling was recently reaffirmed by the Ninth

   8   Circuit Court of Appeals when it stated,

   9          Other Circuits have held that a debtor's Chapter 11 bankruptcy plan may operate to
              discharge the debts of certain non-debtor third parties, provided the bankruptcy court has
  10          "accepted and confirmed [this discharge] as an integral part of reorganization." In re A.H.
              Robins Co., 880 F.2d 694, 702 (4th Cir. 1989) (quoting Republic Supply Co. v. Shoaf, 815
  11          F.2d 1046, 1050 (5th Cir. 1987)). We have rejected this construction of the Bankruptcy
              Code. While the bankruptcy court has broad powers to "issue any order, process, or
  12          judgment that is necessary or appropriate to carry out the provisions of this title," 11
              U.S.C. § 105(a), it cannot confirm a plan that does not comply with applicable Code
  13          provisions. 11 U.S.C. § 1129(a)(1). In general, 11 U.S.C. § 524(e) provides that "discharge
              of a debt of the debtor does not affect the liability of any other entity on, or the property of
  14          any other entity for, such debt." Thus, we have "repeatedly held, without exception," that,
              in a Chapter 11 proceeding, "§ 524(e) precludes bankruptcy courts from discharging the
  15          liabilities of non-debtors." In re Lowenschuss, 67 F.3d 1394, 1401 (9th Cir. 1995)
              (citations omitted).
  16
       Deocampo v. Potts, 836 F.3d 1134, 1143 (9th Cir. 2016).
  17
              Therefore, the argument in the Oppositions that granting Hymanson standing to pursue the
  18
       claims will undermine the settlement attempted by the Plan fails because as a matter of law, such
  19
       settlement is not proper and the Debtor needlessly increases the administrative expenses of the
  20
       estate by proposing such illegal provisions.
  21
                      2.      Discovery Will Be Taken Regarding the Claims Regardless of the Outcome
  22
                              of the Motion.
  23
              Debtor argues “Hymanson’s proposed litigation also would distract the Debtor (separate
  24
       and apart from Baudhuin) and undermine the reorganization process. With all the subject
  25
       transactions involving the Debtor, surely Hymanson will seek discovery from the Debtor and
  26
       otherwise drag it into the litigation. This would both divert the Debtor from its reorganization
  27
       efforts and increase the Debtor’s own administrative fees and costs.” See Debtor’s opposition at
  28
       11:26-12:2. This argument is undermined by Debtor’s claims of extensive due diligence regarding

                                                      10
Case 2:19-bk-18730-WB              Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59             Desc
                                   Main Document    Page 11 of 92


   1   the claims. For example, Debtor claims that it has “already investigated, evaluated…the claims”8

   2   and that it,

   3               (a) reviewed, analyzed, and investigated the assertions in Hymanson’s letter; (b) gathered,
   4              reviewed, and analyzed documents relating to the alleged transactions identified in that
                  letter; (c) consulted and worked cooperatively with the Committee in gathering,
   5              organizing, and producing a substantial initial, and then a supplemental, set of documents,
                  comprised of over 6,000 pages that, among other things, related to the alleged claims
   6              against the insiders; and (d) prepared, and on September 26, 2019, sent to the Committee
                  (through counsel) an extensive letter regarding the alleged claims, detailing the facts and
   7
                  circumstances surrounding the underlying transactions with references to documents
   8              produced to the Committee.

   9   Debtor’s opposition, 5:8-16.

  10              Based on the extensive investigation of the claims the Debtor purports to have done, it is

  11   difficult to understand Debtor’s contention that litigation will impose any undue cost on the estate

  12   by the mere fact that Debtor may be called upon to respond to discovery of facts “fully”

  13   investigated by the Debtor already. And, as acknowledged by the Debtor, such discovery may be

  14   propounded by Hymanson or any other creditor regardless of the outcome of this Motion. See

  15   Debtor’s opposition at 12:26-28 (Hymanson will “retain every right to conduct whatever relevant

  16   and appropriate discovery in connection with the Plan, these claims and their resolution under the

  17   Plan” even if the Motion is denied).

  18              Additionally, as noted above and in the Motion, Hymanson is already very focused on the

  19   issues and evidence at play with respect to the claims and has already expended its own resources.

  20   Allowing Hymanson to litigate these valuable claims will provide savings to the estate, rather than

  21   an increase of expenses.

  22              In sum, there is no basis supporting Debtor’s argument that the litigation will unduly

  23   increase costs of estate administration.

  24              C.       Hymanson is the Proper Party to Assert the Claims.

  25              The Oppositions make the specious argument that Hymanson is unqualified to assert the

  26   claims against the Insiders because it is defending the Debtor’s preference action regarding

  27   Hymanson’s secured claim. Debtor alleges that Hymanson’s defense of its secured claim

  28
       8
           See Debtor’s opposition, 1:27-28.

                                                       11
Case 2:19-bk-18730-WB         Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                   Desc
                              Main Document    Page 12 of 92


   1   “disqualifies Hymanson from representing the Estate in the alleged claims” because Hymanson

   2   has “no incentive” to pursue the claims if it retains its secured position since it will receive

   3   payment in full under the Plan. Debtor’s opposition 14:6-13. Alternatively, the Debtor argues
   4   that Hymanson is conflicted regardless of whether it is secured or unsecured because it has the

   5   incentive to control “estate” claims to use them as leverage. Baudhuin makes a slightly different

   6   argument regarding Hymanson’s conflicts, arguing that Hymanson will be forced to take

   7   inconsistent positions in defending the preference action and litigation of the Insider claims with

   8   respect to the date of Debtor’s insolvency. None of these arguments has merit.

   9          First, it is ironic and frankly bold of Baudhuin to assert that Hymanson has conflicts in

  10   pursuing the claims. Baudhuin is entirely focused on shielding himself from liability on the

  11   claims and unfortunately, by virtue of his absolute control of the Debtor, the Debtor also clearly is

  12   unable to vigorously assert the rights of the estate. Why the Committee is siding with the Debtor

  13   and Baudhuin remains a bit more of a mystery, though the opposition of the Committee was not

  14   even a full page and apparently is merely intended to signal to the Court that there is a united

  15   front. With respect to Baudhuin’s clever but ultimately meritless insolvency argument, Baudhuin

  16   need not be concerned about Hymanson taking inconsistent positions since, in asserting avoidance

  17   actions on behalf of the estate pursuant to § 503(b)(3)(B), a creditor who obtains permission from

  18   the court to recover property for the benefit of the estate sues in the name of the trustee (or DIP)

  19   and has the same statutory standing as the trustee (or DIP). In re Godon, Inc., 275 B.R. 555

  20   (Bankr. E.D. Cal, 2002). Moreover, Baudhuin’s argument wrongly presumes insolvency will

  21   necessarily be an issue, which is not the case if the transfers prove to have been made as part of a

  22   scheme to hinder, delay or defraud creditors. Regarding the Debtor’s argument that Hymanson’s

  23   secured claim would be paid in full irrespective of recovering the transfers comprising the Insider

  24   Claims, this is dubious speculation. In any event, Hymanson has already proven to be

  25   incentivized and diligent in its efforts and is willing to assume the risk described by Debtor since it

  26   will be able to recoup its legal fees pursuant to § 503(b)(4). Finally, Debtor’s argument that

  27   conferring standing on Hymanson would lend leverage to Hymanson is also speculation but if it
  28   were true, would always be a risk when granting standing to a creditor under § 503(b)(3)(B).


                                                     12
Case 2:19-bk-18730-WB         Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                  Desc
                              Main Document    Page 13 of 92


   1   Clearly, to the extent such a risk exists, courts have weighed it as secondary to the interests of the

   2   estate in recovering valuable claims that a debtor refuses to pursue.

   3          D.      The Motion Does Not Seek Approval of Specific Fees Pursuant to Section
   4                  503(b)(4).

   5          Finally, Debtor claims the Motion seeks an award of fees. It does not. In the Motion,

   6   Hymanson specifically states, “In turn, HI’s counsel should be awarded its reasonable

   7   compensation for its services in this regard, upon a motion(s) to be filed at the appropriate

   8   time.” Motion at 13:8-10 (emphasis added).

   9   IV.    CONCLUSION
  10          For all of the foregoing reasons, the Court should enter an order authorizing Hymanson to
  11   initiate and prosecute to judgment all actions against the Insiders and collection of accounts
  12   receivable owing by Baudhuin’s entities (as well as settle with Court approval) on behalf of and

  13   for the estate’s benefit. Upon further application, the Court should approve reimbursement of

  14   Hymanson’s expenses, including its legal fees.

  15                                                         Respectfully submitted,

  16
       Dated: January 16, 2020                               GOE FORSYTHE & HODGES LLP
  17
  18                                                         By: /s/Robert P. Goe
                                                                  Robert P. Goe, Attorneys for
  19                                                              Secured Creditor Hymanson, Inc., dba
                                                                  Bodyblade
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                     13
Case 2:19-bk-18730-WB         Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59              Desc
                              Main Document    Page 14 of 92


   1                           DECLARATION OF KENNETH D. WATNICK

   2          I am counsel for creditor Hymanson, Inc., dba Bodyblade (“Hymanson”), a secured

   3   creditor in the above-captioned bankruptcy case of Mad Dogg Athletics, Inc. (“MDA” or

   4   “Debtor”). I represented Hymanson in obtaining a judgment against Debtor after arbitration and

   5   confirmed by the State Court in the original amount of $1,104,020.45, and pursuing collection of

   6   the same. I have personal knowledge of the facts alleged herein and if called upon as a witness, I

   7   could and would competently testify thereto. I make this declaration in support of Hymanson’s

   8   reply in support of its Motion for Order Under 11 U.S.C. §§ 503(b)(3)(B) For Authorization to

   9   Pursue Actions (and Obtain Compensation from Estate ) Against the following for the Benefit of

  10   the Estate: (1) John Baudhuin (“Baudhuin”), an individual (2) Syrac, LLC (“Syrac”), (3) Hart

  11   Wood, Inc. (“Hart Wood”), (4) Mad Dogg Athletics Europe (“MDAE”), (5) Spinning Group, Inc.

  12   (“SGI”), (6) Avercary, LLC (“Avercary”), (7) Porsche Financial Services, (8) Second Decade,

  13   LLC (“Second Decade”), (9) Phoenix to LA, LLC (“PtoLA”), and (10) Any Other Insiders

  14   (collectively referred to, at times, as the “Insiders”); (“Motion”).

  15          1.      Notwithstanding the statement of Baudhuin’s counsel to the Court on November
  16   26, 2019 at Debtor’s hearing on its motion to use cash collateral that “Hymanson did take a
  17   judgment-debtor examination. As you heard, they don’t need a 2004. They have the information.
  18   The information’s been out there,” the Oppositions reveal a number of facts previously
  19   undisclosed to Hymanson. True and correct copies of pertinent pages of transcript from
  20   November 26, 2019 cash collateral hearing are attached hereto as Exhibit “1”.
  21
              2.      True and correct copies of pertinent pages of the transcript from judgment debtor’s
  22
       examination, at 31:15-32:25, are attached hereto and incorporated herein as Exhibit “2”.
  23
              3.      A true and correct copy of the Civil Subpoena (Duces Tecum) for Personal
  24
       Appearance and Production of Documents served on John R. Baudhuin on behalf of Madd Dogg
  25
       Athletics is attached hereto and incorporated herein as Exhibit “3”.
  26
  27
  28


                                                    14
Case 2:19-bk-18730-WB   Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59   Desc
                        Main Document    Page 15 of 92
Case 2:19-bk-18730-WB   Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59   Desc
                        Main Document    Page 16 of 92




                   EXHIBIT 1




                   EXHIBIT 1
Case 2:19-bk-18730-WB   Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59    Desc
                        Main Document    Page 17 of 92




       1                    UNITED STATES BANKRUPTCY COURT
       2                    CENTRAL DISTRICT OF CALIFORNIA
       3                                  --oOo--
       4 In Re:                        )         Case No. 2:19-bk-18730-WB
                                       )
       5 MAD DOGG ATHLETICS, INC.,     )         Chapter 11
                                       )
       6           Debtor.             )         Los Angeles, California
         ______________________________)         Tuesday, November 26, 2019
       7                                         10:00 a.m.
       8                                        DEBTOR’S EMERGENCY MOTION FOR
                                                INTERIM AND FINAL ORDERS
       9                                        AUTHORIZING USE OF CASH
                                                COLLATERAL, AND APPROVAL OF
      10                                        STIPULATION WITH UNION BANK
                                                REGARDING USE OF CASH
      11                                        COLLATERAL
      12                       TRANSCRIPT OF PROCEEDINGS
                           BEFORE THE HONORABLE JULIA BRAND
      13                    UNITED STATES BANKRUPTCY JUDGE
      14 APPEARANCES:

      15 For the Debtor:                        CATHY TA, ESQ.
                                                Sulmeyer Kupetz, APC
      16                                        333 South Grand Avenue
                                                Suite 3400
      17                                        Los Angeles, California 90071
                                                (213) 626-2311
      18

      19 For the Creditors                      ANDY S. KONG, ESQ.
           Committee:                           Arent Fox, LLP
      20                                        555 West 5th Street
                                                48th Floor
      21                                        Los Angeles, California 90013
                                                (213) 629-7400
      22

      23

      24
         Proceedings recorded by electronic sound recording;
      25 transcript produced by transcription service.




                                                        Briggs Reporting Company, Inc.
                                  EXHIBIT "1"
Case 2:19-bk-18730-WB   Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59    Desc
                        Main Document    Page 18 of 92


                                                                                   ii
       1 APPEARANCES:     (cont’d.)
       2 For Hymanson, Incorporated:            ROBERT P. GOE, ESQ.
                                                Goe, Forsythe & Hodges, LLP
       3                                        18101 Von Karman Avenue
                                                Suite 1200
       4                                        Irvine, California 92612
                                                (949) 798-2460
       5

       6 For Union Bank and                     BRIAN T. HARVEY, ESQ.
           John R. Baudhuin:                    PHILIP A. GASTEIER, ESQ.
       7                                        Levene, Neale, Bender, Yoo &
                                                  Brill, LLP
       8                                        10250 Constellation Boulevard
                                                Suite 1700
       9                                        Los Angeles, California 90067
                                                (310) 229-1234
      10

      11 Court Recorder:                        William Kaaumoana
                                                United States Bankruptcy Court
      12                                        Edward R. Roybal Federal
                                                  Building
      13                                        255 East Temple Street
                                                Los Angeles, California 90012
      14

      15 Transcriber:                           Briggs Reporting Company, Inc.
                                                2160 Fletcher Parkway
      16                                        Suite 209
                                                El Cajon, California 92020
      17                                        (310) 410-4151
      18

      19

      20

      21

      22

      23

      24

      25




                                                        Briggs Reporting Company, Inc.
                                  EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59       Desc
                         Main Document    Page 19 of 92


                                                                                        1
       1   LOS ANGELES, CALIFORNIA TUESDAY, NOVEMBER 26, 2019 10:00 AM
       2                                     --oOo--
       3       (Call to order of the Court.)
       4                THE COURT:     All right.       Let’s do number one then,
       5 Mad Dogg Athletics, Inc.

       6                MS. TA:   Good morning, your Honor.           This is Cathy
       7 Ta from Sulmeyer Kupetz, on behalf of the Debtor.

       8                MR. HARVEY:     Good morning, your Honor.          Brian
       9 Harvey on behalf of Union Bank.

      10                Your Honor, I have a hearing right now before
      11 Judge Russell.       I’ve requested second call.           So, with the
      12 Court’s indulgence, I’d like to just make a few quick

      13 statements after everybody makes their appearance, and then

      14 I’ve got to run over to Judge Russell’s courtroom.

      15                THE COURT:     All right.       I think that you are no
      16 longer in the case, isn’t that correct?

      17                MR. HARVEY:     That’s not actually correct.           We do
      18 still have claims against the Debtor based on guarantees of

      19 other loans, and that’s what I wanted to explain.

      20                THE COURT:     Okay.       All right.
      21                MR. GASTEIER:      Good morning, your Honor.          Philip
      22 Gasteier, Levene, Neale, Bender, Yoo and Brill, appearing on

      23 behalf of John R. Baudhuin.

      24                MR. KONG:    Your Honor, Andy Kong of Arent Fox for
      25 the Committee.




                                                            Briggs Reporting Company, Inc.
                                     EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59       Desc
                         Main Document    Page 20 of 92


                                                                                        2
       1                MR. GOE:   Good morning, your Honor.           Robert Goe of
       2 Goe, Forsythe and Hodges, for the Hymanson, Inc.

       3                THE COURT:     All right.
       4                All right.     Mr. Harvey, go ahead.
       5                MR. HARVEY:     Thank you, your Honor.         So, as I
       6 think you’re aware, we completed our sale of the promissory

       7 note and related loan agreements for the loan that was

       8 provided directly from Union Bank to Mad Dogg, the Debtor.

       9 But there are other real property loans to entities that are

      10 also owned by Mr. Baudhuin.               There’s five of them.      They’re
      11 secured by real property collateral, but Mad Dogg provides

      12 guarantees of each of those five loans.

      13                There is a very broad, general security agreement
      14 that secures all of the obligations of Mad Dogg, including

      15 the guarantee obligation of those five real property loans.

      16                As far as we can tell, there is significant equity
      17 securing each of those five loans.               And so we believe that
      18 we’re adequately protected, but we still hold an interest in

      19 cash collateral based on the secured guarantee of those five

      20 facilities.

      21                So, I’ve reached an understanding with Debtor’s
      22 counsel that we consent to the use of cash collateral.                    We
      23 don’t believe that we’re entitled or need any adequate

      24 protection payments, but we would like the same replacement

      25 lien on the same priority that all of the creditors are




                                                            Briggs Reporting Company, Inc.
                                     EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59       Desc
                         Main Document    Page 21 of 92


                                                                                        3
       1 getting for use of cash collateral.

       2                THE COURT:     I don’t understand what your interest
       3 is in Mad Dogg’s cash collateral.

       4                MR. HARVEY:     We have a guarantee of five
       5 commercial real estate loans.              The guarantee was provided by
       6 Mad Dogg, and that guarantee is secured by a security

       7 agreement.      So, we have an interest in the accounts and --
       8                THE COURT:     Which is a separate and distinct
       9 security agreement from the, what was sold to Mr. Baudhuin

      10 or the same one, so you both have an interest in that

      11 security?

      12                MR. HARVEY:     Yes.       There’s a -- pursuant to the
      13 sale of the note, there is an intercreditor agreement

      14 arrangement between --

      15                THE COURT:     All right.
      16                MR. HARVEY:     -- us and Mr. Baudhuin sharing that
      17 same security agreement.           And then an intercreditor
      18 agreement arrangement for the distribution, if it ever

      19 becomes necessary, of the liquidation proceeds, if that’s

      20 ever exercised under the security agreement.

      21                Where the first dollars out from any liquidation
      22 of the collateral would first be applied to the promissory

      23 note on the Mad Dogg loan, and then after that is satisfied

      24 in full, any remaining liquidation proceeds of the personal

      25 property collateral of Mad Dogg would be applied to any




                                                            Briggs Reporting Company, Inc.
                                     EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59       Desc
                         Main Document    Page 22 of 92


                                                                                        4
       1 deficiency balances owed under the real property loans.

       2                But we don’t believe, at least as of now, that it
       3 will ever get to that, because we’re sufficiently secured by

       4 the real property collateral.

       5                THE COURT:     All right.      So you are consenting to
       6 use of cash collateral?

       7                MR. HARVEY:     That’s correct.
       8                THE COURT:     But you want a replacement lien, to
       9 the extent of diminution in value of your collateral?

      10                MR. HARVEY:     Yes.       Just what the current cash
      11 collateral motion already proposes for the other secured

      12 creditors, we’re just looking for the same treatment.

      13                THE COURT:     All right.      Including the other
      14 provisions, like the no 506(c) surcharge and stuff like

      15 that, because I have a real problem with those.

      16                MR. HARVEY:     No.    No, your Honor.      So the cash
      17 collateral motion generally just provides for -- there are

      18 certain other secured creditors junior to the prior Union

      19 Bank facility that have an interest in cash collateral.

      20                That the motion proposes that those creditors
      21 receive a replacement lien but are otherwise adequately

      22 protected.      And we’re consenting to use of cash collateral
      23 on the same terms, which is that we believe we’re adequately

      24 protected as long as we’re granted the same replacement lien

      25 that’s being granted to those other secured creditors.




                                                            Briggs Reporting Company, Inc.
                                     EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59       Desc
                         Main Document    Page 23 of 92


                                                                                        5
       1                THE COURT:     Okay.       All right.
       2                MR. HARVEY:     Thank you, your Honor.
       3                THE COURT:     All right.       Thank you.
       4                All right.     Ms. Ta, why should I do this?
       5                MS. TA:   Your Honor, thank you for the Court’s
       6 tentative ruling.        And if I can just follow-up on the last
       7 comments of Mr. Harvey there.

       8                The motion states at page nine, lines five to
       9 nine, with respect to junior secured creditors, proposal of

      10 replacement liens, but only to the extent of their security

      11 interests are valid, enforceable, properly perfected and

      12 unavoidable, and the Debtor’s use of cash collateral results

      13 in diminution in the value of their cash collateral.

      14                So I just want to put that out there, to make it
      15 clear on the record that the Debtor is agreeable to

      16 proposing the same type of replacement lien with respect to

      17 Union Bank’s security interest, however, because Union

      18 Bank’s guarantee claims to date have been filed within the

      19 schedule that’s unsecured claim, and they more recently

      20 filed on November 8th a proof of claim, that’s number 28,

      21 asserting liens with respect to the guarantee claims.

      22                We would like to make it clear within the proposed
      23 order that the Debtor will propose this type of treatment,

      24 but without conceding the validity of the filed proof of

      25 claim or any of the asserted liens with respect to the




                                                            Briggs Reporting Company, Inc.
                                     EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59    Desc
                         Main Document    Page 24 of 92


                                                                                     6
       1 guarantee claims.

       2                THE COURT:     You reserve your rights?
       3                MS. TA:   Yes, exactly.
       4                THE COURT:     All right.
       5                MS. TA:   Okay.     So, moving on, and if I may
       6 structure it in this way, first to address the Court’s

       7 tentative ruling, then Hymanson, Incorporated’s objection.

       8                THE COURT:     Well, Hymanson and I have the similar
       9 concerns.      So --
      10                MS. TA:   Right.     And so, that discussion pretty
      11 much in some ways overlaps.

      12                So, I think what’s most important for the Court to
      13 know is that Mr. Baudhuin is represented by personal

      14 counsel, who is sitting over there, Mr. Philip Gasteier.

      15 And the bottom line is, the Debtor needs use of cash

      16 collateral to operate.          And coming into this hearing today,
      17 we had filed a motion for non-consensual use of cash

      18 collateral, and are prepared to proceed on that motion.

      19                And as noted in the motion at every single step of
      20 the proposed operative period here, the Debtor filed

      21 supplements to the extent that any stipulated use of cash

      22 collateral were to be reached with its senior secured

      23 creditor, let’s define it now as to Union Bank line of

      24 credit loan.

      25                And in the past, the Debtor has been able to reach




                                                         Briggs Reporting Company, Inc.
                                     EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59    Desc
                         Main Document    Page 25 of 92


                                                                                     7
       1 that type of stipulated use with respect to Union Bank when

       2 it was the holder.       And the third supplement was filed in
       3 advance of today’s hearing with respect to Mr. Baudhuin as

       4 the new holder of that line of credit.

       5                So, the way that the third supplement is set up,
       6 is basically it provides for the same terms as what’s

       7 presented with respect to the Union Bank cash collateral

       8 stipulations.      However, in discussing with Mr. Baudhuin’s
       9 personal counsel, and taking into account the Court’s

      10 tentative ruling, the -- Mr. Baudhuin has agreed to waive

      11 the provisions, specifically, 1.1.3, 4.1 and 4.2, to address

      12 the Court’s concerns.

      13                With respect to the provision at 5.1, Mr.
      14 Baudhuin, through his personal counsel, has also agreed to

      15 make conforming changes, so that particularly at 5.1,

      16 subpart (ii), little two ii there, the granting in favor of

      17 any party, and it goes to line nine, that shall also be

      18 deleted.

      19                And then with respect to 5.2.2, in terms of
      20 consequences upon notice of default, that language is to be

      21 modified so that it reads:

      22                     “Upon Debtor’s failure to cure in
      23                the event of default within five
      24                calendar days after the delivery of the
      25                notice of default, lender shall be




                                                         Briggs Reporting Company, Inc.
                                   EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59    Desc
                         Main Document    Page 26 of 92


                                                                                     8
       1                entitled to schedule a hearing on
       2                shorten notice, and...”
       3                And these are new words:
       4                “...seek appropriate relief.”
       5                And the rest of that provision is deleted.
       6                Like I said, Mr. Baudhuin’s personal counsel is
       7 here, and so I will have him address the Court’s questions,

       8 to the extent there are any further, further questions.

       9                I think with respect to the default interest
      10 payment that’s being proposed, you know, since the Ninth

      11 Circuit’s New Investments case, which overturned Entz-White

      12 in terms of construing 1123(d).

      13                The perspective has been that default interest is
      14 required to be paid.        And in order to cure the default,
      15 which nobody disagrees does not exist, but with respect to

      16 the overall approach here, we see that the stipulation in

      17 its terms is more favorable than what used to be in terms of

      18 the Union Bank’s stipulation.

      19                And with respect to Mr. Baudhuin’s acquisition of
      20 the Union Bank line of credit, the Debtor is advised and

      21 anticipates that there are more options with respect to

      22 treatment of that Union Bank line of credit claim with

      23 respect to any proposed plan of reorganization.

      24                As the Court is aware, Union Bank did not want to
      25 be in the case with respect to maintaining its ownership of




                                                         Briggs Reporting Company, Inc.
                                   EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59    Desc
                         Main Document    Page 27 of 92


                                                                                     9
       1 the Union Bank line of credit claim.           And, in general, these
       2 are the terms that were agreed to with the current holder of

       3 the Union Bank line of credit.

       4                And so, like I said, the Debtor is ready to
       5 proceed on the motion for non-consensual use, to the extent

       6 that stipulated use is not approved by the Court.               And so I
       7 will defer to Mr. Gasteier to address the Court’s further

       8 questions.

       9                THE COURT:     All right.
      10                MR. GASTEIER:      If I might, your Honor?      Thank you,
      11 your Honor.

      12                First, your Honor, I can confirm the new lender’s
      13 replacement lender’s waiver deletion in effect from the

      14 original stipulation of sections 1.1.3, which is the use of

      15 cash collateral adverse lender actions’ section.

      16                4.1, which is waivers of alternative use, priming,
      17 contest, and 4.2, which is the surcharge section, your

      18 Honor.   These were all raised in your Honor’ tentative.
      19                And 5.1 was also raised in the tentative.           And we
      20 looked at that, your Honor, and, again, we confirm the

      21 waiver and deletion of clause two, which is a conforming

      22 change to the deletion of 4.1.

      23                And we believe the concern was not -- would not be
      24 so much with having events of default, but with the

      25 consequences of default.           And by radically altering the




                                                         Briggs Reporting Company, Inc.
                                     EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59     Desc
                         Main Document    Page 28 of 92


                                                                                     10
       1 consequences of default section 5.2.2, to only provide that

       2 if there’s an uncured default, the lender can -- will have

       3 to seek a hearing on shortened notice, but the lender’s

       4 entitled to a hearing on shortened notice to seek

       5 appropriate relief.

       6                There’s no longer any reference to a finding,
       7 automatic finding of default.            There’s no reference to
       8 relief from stay.       It did say prior -- unless the Court
       9 orders otherwise.

      10                But now, it’s just the lender, should the lender
      11 choose to do that, can seek relief from this Court.                 And we
      12 believe that’s appropriate.             We think it’s a very favorable
      13 change.    And we hope that resolves the concerns of the Court
      14 and the parties.

      15                We do recognize the Court’s concerns, and waive
      16 these provisions in the interest of moving forward.                 Because
      17 in our view, your Honor, this is a very positive -- the

      18 acquisition of this loan is a very positive step toward

      19 moving forward with a plan or reorganization, and really do

      20 not want to create any impression that it’s about anything

      21 else.   So, that’s why we readily agreed to revise the
      22 stipulation.

      23                I will say this about the holdover provisions
      24 though, your Honor.        They were not included with the
      25 intention of expanding Mr. Baudhuin’s rights, or to create




                                                          Briggs Reporting Company, Inc.
                                   EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59    Desc
                         Main Document    Page 29 of 92


                                                                                    11
       1 any further appearance of conflict or potential for

       2 conflict.

       3                The process of taking out the Union Bank loan was
       4 long and difficult.         It was completed very shortly before
       5 the opposition, the deadline for opposition to cash

       6 collateral.      And we wanted to move very quickly with counsel
       7 for the Debtor, to be able to file something in advance of

       8 that deadline, so parties could see it.            And we used the
       9 prior format, so there would be no mystery and no surprises,

      10 and no need to study it for two days to see what was going

      11 on.

      12                We incorporated what we thought were fairly
      13 standard provisions from the stipulation with Union Bank

      14 that had been approved by this Court several times

      15 previously.      I -- and, again, your Honor, we were focused on
      16 doing this as a positive step to take out Union Bank and

      17 move forward with a plan of reorganization.             And I --
      18                THE COURT:     Which is terrific, but then why
      19 default interest?       We’ve heard from many people that’s
      20 there’s concerns about this estate bleeding money.                 The
      21 Debtor, mister -- can you tell me how to say his name

      22 properly?      Mister -- the principal, what is his name?
      23                MR. GASTEIER:      I’m not sure I’m a expert in it yet
      24 either, but --

      25                THE COURT:     Who’s going to tell me how to say it,




                                                         Briggs Reporting Company, Inc.
                                     EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59          Desc
                         Main Document    Page 30 of 92


                                                                                          12
       1 Ms. Ta?

       2                MR. GASTEIER:      -- Baudhuin.
       3                THE COURT:     “Baudhuin.”       Bodehuin?
       4                MS. TA:   I’ve been saying Bodehuin.
       5                THE COURT:     “Bodehuin.”       Okay.     I hope I’m doing
       6 that right, Mr. Baudhuin.           I don’t want to mispronounce your
       7 name.

       8                He had to make a loan at the beginning of the case
       9 because there wasn’t enough money.               Mr. Goe’s client has
      10 been very concerned about the drain of money from the

      11 professional fees in the case, which have been necessary.

      12                And so now we’ve got a default interest provision
      13 on a loan held by the principal.               And so now the principal
      14 knows the Debtor, my gosh, I can’t pay default interest, but

      15 that’s an event of default.               Now what?     Isn’t that just an
      16 irreconcilable conflict here?                I just, I -- my mind is
      17 still trying -- I’m still trying to wrap my head around how

      18 this -- there are not fiduciary issues here.

      19                And I haven’t heard a word from the creditors
      20 committee, not one peep about this, so I don’t even know

      21 what they think.         I did -- Mr. Goe was able to dash off a
      22 quick pleading on this, you know, after the notice that the,

      23 you know, the transaction was completed, but -- and

      24 creditors haven’t had an opportunity to chime in on this.

      25                It hasn’t gone out on notice to the world with an




                                                               Briggs Reporting Company, Inc.
                                     EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59    Desc
                         Main Document    Page 31 of 92


                                                                                    13
       1 opportunity to be heard on a loan now from the principal,

       2 who’s supposed to be acting in the interest, fiduciary

       3 interest of the Debtor.         But he’s got a loan and he wants to
       4 collect default interest because it’s allowed under Entz-

       5 White according to Ms. Ta.

       6                Whether something’s allowed or not is -- you know,
       7 doesn’t make it not necessarily a conflict.             So, I’m not
       8 sure.    I’ll still trying to process this.
       9                MR. GASTEIER:    I understand, your Honor.          And,
      10 again, you know, we were focused on the positive, and I’d

      11 like to go through that, and I’ll address your Honor’s

      12 concerns.

      13                But perhaps on these issues, what were sort of
      14 standard -- our standard provisions, we didn’t focus enough

      15 on the concerns, and I apologize for that.             But, hopefully,
      16 we’ve taken action to resolve those concerns.

      17                The acquisition of the Union Bank loan is one of
      18 the pieces in this case, and I recognize, your Honor, that,

      19 you know, there are a number of pieces involving Mr.

      20 Baudhuin, but this is the acquisition of an institutional

      21 loan.    So this is a different matter -- forgive me, your
      22 Honor.

      23         (Pause.)
      24                MR. GASTEIER:    This is a different matter from,
      25 from the others.       But it does involve the principal of the




                                                         Briggs Reporting Company, Inc.
                                   EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59    Desc
                         Main Document    Page 32 of 92


                                                                                    14
       1 Debtor.    We recognize that.
       2                But there’s a lot of benefits flowing to the
       3 Debtor and to the progress of this case.            Union Bank
       4 required the payment post-petition of $250,000.               That’s half
       5 of what the post-petition funding was.            That’s gone.      That’s
       6 no longer going to be required.           And that’s something that’s
       7 been accomplished to benefit the estate.

       8                Also, the Debtor will not have to incur additional
       9 attorney’s fees dealing with Union Bank on the Union Bank

      10 loan, or negotiating with Union Bank on a --

      11                THE COURT:     No, because he could talk to himself.
      12                MR. GASTEIER:      Excuse me?
      13                THE COURT:     Because he could talk to himself.         So
      14 -- because he’s the Debtor and the lender.

      15                MR. GASTEIER:      Well, we no longer have an
      16 institutional lender, you know, in effect, billing the

      17 estate and adding to a secured loan.           And, of course, Union
      18 Bank’s interest was in getting taken out of this case as

      19 soon as possible.       It still is.
      20                And by the way, your Honor, there -- Mr. Harvey
      21 mentioned, you know, five guarantees.           One of those no
      22 longer exists because the funds used to acquire this came

      23 from a refinance of one of those Union Bank obligations,

      24 taking it out.       So, another benefit is, it reduced the
      25 contingent guaranteed claim of Union Bank.




                                                         Briggs Reporting Company, Inc.
                                     EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59    Desc
                         Main Document    Page 33 of 92


                                                                                    15
       1                But this Union Bank debt is now held by someone,
       2 Mr. Baudhuin, who is interested in confirming the plan, not

       3 just getting taken out of the case.           So, we really do view
       4 it as a positive step.

       5                The default interest.     I mentioned, your Honor,
       6 that the funds used to acquire this loan came from a

       7 refinance of one of the properties and -- so that did reduce

       8 the bank’s contingent claim by about $2.15 million.

       9                However, your Honor, nothing comes for free.            And
      10 the refinance came at a cost, and the monthly cost of

      11 interest on the new loan is slightly more than the default

      12 interest on the Union Bank loan.

      13                The payment of default interest is consistent with
      14 the motion and with prior orders.          In fact, because the
      15 Union Bank loan has now been paid down to a principal amount

      16 of 3.35, the interest payment will be less than it was

      17 before.    It will be less than it was in the budget.               It is a
      18 cash-flow issue to the lender.          And under the stipulation
      19 we’re talking about two months to a lender who’s working to

      20 reorganize the company.

      21                We don’t think it’s out of line.        We think it’s
      22 consistent with the law.         We think it’s less than was -- had
      23 been done before.       And we think it’s appropriate, your
      24 Honor.

      25                The -- let me make it clear this way.          Mr.




                                                         Briggs Reporting Company, Inc.
                                   EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59    Desc
                         Main Document    Page 34 of 92


                                                                                    16
       1 Baudhuin is fully aware that in a plan of reorganization

       2 administrative claims need to be paid.            And he’s moving
       3 forward with a plan of reorganization.            The company’s moving
       4 forward with a plan of reorganization.            And the -- allowing
       5 him to maintain some minimal cash flow to assist in

       6 maintaining his financial arrangements, so that he can

       7 assist the Debtor in reorganizing.

       8                I don’t think that’s a conflict.        I don’t think
       9 it’s a large amount of money.           And as your Honor said, the
      10 fact that the law may say something doesn’t mean, you know,

      11 it necessarily has to happen.

      12                The fact that something is authorized doesn’t mean
      13 that the lender will actually exercise those rights.                So,
      14 you know, I can’t predict every penny of cash flow in

      15 January standing here.

      16                Businesses have ups and downs.       Cases have ups and
      17 down.   But this is a relatively small authorization to a
      18 lender who acquired the rights of a lender who was being

      19 paid much more before.        It’s a significant benefit to the
      20 estate, the acquisition of this loan.

      21                And it’s a question of authorization of -- a bit
      22 of balance to someone who is the moving force, not only in

      23 this business, your Honor, but in moving this case forward

      24 for the benefit of creditors with a plan of reorganization.

      25                So, that’s our view of the matter.         And I hate to




                                                         Briggs Reporting Company, Inc.
                                   EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59    Desc
                         Main Document    Page 35 of 92


                                                                                    17
       1 see the tail wag the dog either way, but we think it’s

       2 appropriate.       This cash collateral stipulation, with the
       3 waivers and alterations that we’ve now put on the record, is

       4 what has been approved before, with a couple of significant,

       5 with a couple of changes.

       6                One is very significant, and that is that it
       7 doesn’t require a principal paydown to this secured lender

       8 anymore.       That’s a huge benefit to the estate.
       9                And the other change in addition, again, to the,
      10 what we put on the record, your Honor, is that we have

      11 relief from stay, and that is -- I want to just explain so

      12 there’s no misunderstanding.

      13                As you heard from counsel for Union Bank, they had
      14 one security agreement it turns out.           And that means they
      15 have one financing statement.           So, in acquiring the Union
      16 Bank loan, we had to basically agree on a sharing

      17 arrangement of rights, because Mr. Baudhuin is acquiring the

      18 rights of Union Bank as to the Union Bank loan.

      19                We had to agree on a sharing agreement.          That
      20 involves us filing an amendment to the financing statement,

      21 simply adding Mr. Baudhuin as an additional secured party.

      22 I’m not sure even that adding an additional secured party

      23 requires relief from stay, but, again, in the interest of

      24 avoiding misunderstanding or any issue, the stipulation also

      25 provides that relief from stay will be granted simply to




                                                         Briggs Reporting Company, Inc.
                                   EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59       Desc
                         Main Document    Page 36 of 92


                                                                                        18
       1 make that filing adding him as an additional secured party.

       2                With that, your Honor, we believe that given the
       3 alterations agreed to on the record in the stipulation, that

       4 the stipulation is appropriate.              We think that this is a
       5 huge step forward in the reorganization of this case, which

       6 is Mr. Baudhuin’s focus.           And we urge the Court to approve
       7 use of cash collateral with these understandings.                  And we
       8 urge all the other parties to join with us in moving this

       9 case forward with a plan of reorganization.

      10                Unless the Court has any other questions, I’ll
      11 yield at this time.

      12                THE COURT:     Okay.       Thank you.   I’ll hear from Mr.
      13 Goe.

      14                MR. GOE:   I don’t even know where to start.              But
      15 let’s start with -- Mr. Harvey’s still in the courtroom here

      16 today.   What you heard is this, another breach of fiduciary
      17 duty.    Mr. Baudhuin put up Mad Dogg to guarantee all of the
      18 debt that he utilized to acquire his little empire of real

      19 estate, which, of course, the Debtor is now paying rent

      20 towards.

      21                THE COURT:     Right, but that was prepetition.
      22                MR. GOE:   “Prepetition.”         I mean -- but, your
      23 Honor, I’ve almost stopped even talking about the three,

      24 $4,000,000 he looted prepetition, and the committee doesn’t

      25 care obviously, and you’ve already picked up on that.




                                                            Briggs Reporting Company, Inc.
                                     EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59    Desc
                         Main Document    Page 37 of 92


                                                                                    19
       1                The amount of money this gentleman took out of the
       2 company prepetition, if it would be recovered, would be

       3 sufficient to pay the unsecured creditors in full.                 And
       4 where are we at today?          Nothing has been done.      Zero.
       5                THE COURT:     So, Mr. Goe, you could file a motion
       6 -- if Mr. Kong isn’t moving forward with what the committee

       7 should do, you can file a motion, you know, or take 2004

       8 exams, right, to get the financial documentation, because

       9 it’s the Debtor’s position that that was loans and

      10 repayments and things like that.

      11                And, you know, I have -- I can’t say because I
      12 haven’t really seen anything before me.            So, you could, you
      13 know, if you want to, you could file a 2004 exam.               You know,
      14 of course, you know that, so.

      15                MR. GOE:    Right.     I don’t even -- we don’t even
      16 need a 2004 exam.         We laid this up -- and I’ve filed these
      17 pleadings many times earlier on, and, quite frankly, I just

      18 stopped filing them.          They’re in the record.
      19                THE COURT:     Right.
      20                MR. GOE:    But --
      21                THE COURT:     But if, so if the creditors committee
      22 won’t pursue claims that you think exist, you could file a

      23 motion to get permission to do that, right?

      24                MR. GOE:    And maybe we’ll have to do that.          You
      25 know, then you’ve got the issue of the expense.               I mean,




                                                         Briggs Reporting Company, Inc.
                                     EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59      Desc
                         Main Document    Page 38 of 92


                                                                                      20
       1 then we’ve got 503 issues --

       2                THE COURT:     Right.      Well, yeah --
       3                MR. GOE:   -- and substantial contribution.
       4                THE COURT:     -- “substantial contribution.”
       5                MR. GOE:   Maybe what we just do is we just file it
       6 and say that we want to have a substantial contribution

       7 claim, you know, approved at this point in time.

       8                Because my client’s sitting here trying to protect
       9 a $1,000,000 prepetition judgment he obtained, and, you

      10 know, at some point in time the expense becomes, you know,

      11 somewhat cost-prohibitive to continue to proceed --

      12                THE COURT:     Right.
      13                MR. GOE:   -- on account of things that I really
      14 shouldn’t have to be bringing up.

      15                But for today, let’s just talk about what we’re
      16 talking about with the cash collateral agreement.                 Your
      17 Honor’s pointed out the inherent conflict that Mr. Baudhuin

      18 continues to have.

      19                I’ve never seen a case with somebody wearing so
      20 many hats, prepetition lender, now he bought the bank debt

      21 and he’s a post-petition lender.             And he wants $400,000 in
      22 salary, and he’s the major supplier of goods, and he’s the

      23 landlord.      And then he filed, I don’t know, four or
      24 $5,000,000 of unsecured claims on top of that.                They act
      25 like there’s all these great intentions.              If Mr. Gasteier




                                                           Briggs Reporting Company, Inc.
                                     EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59    Desc
                         Main Document    Page 39 of 92


                                                                                    21
       1 today will say, you know what, Mr. Baudhuin’s going to

       2 propose a 100-percent pay plan, I probably would sit down

       3 and wouldn’t say a word.

       4                But -- and I’ve said this before, mark my words,
       5 he’s locked this case up so tight he is going to come in and

       6 say, boy, we’re going to get the admins paid, and, sorry,

       7 here’s a few bucks for you unsecured creditors, but that’s

       8 all we’ve really got left, because everything’s tied up by

       9 my liens.      And that’s where this case is going.           Mark my
      10 words.   I said it a month ago, I said it two months ago, but
      11 that’s where we’re going.

      12                And the problem we have here is, and I’ll -- I
      13 make no bones about this.           The committee will do nothing to
      14 get any sort of leverage in this case.            They won’t do
      15 anything to pursue Mr. Baudhuin, they won’t do anything to

      16 pursue a potential sale.

      17                So we’re stuck here today being completely
      18 beholding to Mr. Baudhuin allegedly -- when he originally

      19 said he was going to take out the bank, and now he says,

      20 well, I’m going to buy the bank loan, such that there’s

      21 really no option.       He has -- he controls every card in this
      22 case when eventually this plan gets proposed, that’s going

      23 to be significantly less than 100 cents on the dollar.

      24 That’s my prediction.

      25                THE COURT:     Well, we do need a non-insider




                                                         Briggs Reporting Company, Inc.
                                     EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59      Desc
                         Main Document    Page 40 of 92


                                                                                      22
       1 accepting impaired class, right?

       2                MR. GOE:   Yeah.     I’m sure --
       3                THE COURT:     So, I don’t know, maybe there aren’t
       4 any.

       5                MR. GOE:   There will be 50 grand of new value.
       6 We’ll see that one coming, too.

       7                THE COURT:     Well, you’ll --
       8                MR. GOE:   That will be coming, too.
       9                THE COURT:     There’s ways for you to deal with
      10 that.

      11                MR. GOE:   Right.      So, let’s talk about just the
      12 cash collateral agreement today.

      13                THE COURT:     Good idea.
      14                MR. GOE:   He doesn’t need a cash collateral
      15 agreement.      He doesn’t need a stipulation with the bells and
      16 whistles of the bank.          He doesn’t need any of that.          He can
      17 consent to the use of cash collateral to allow his company

      18 to continue to operate.

      19                The idea that he’s somehow making all these great
      20 concessions and things is illusory, and I can point to a few

      21 of the things, but I think the Court’s already focused on

      22 them.

      23                He’s got all -- and I’m not faulting Mr. Harvey
      24 for putting the stipulation for the bank together like this,

      25 but now when we’re talking about Mr. Baudhuin it’s a whole




                                                           Briggs Reporting Company, Inc.
                                     EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59    Desc
                         Main Document    Page 41 of 92


                                                                                     23
       1 different animal.

       2                THE COURT:     Well, that’s what I thought.         That’s
       3 why -- to go back through the docket and find that original

       4 stipulation, and then read it last evening, and go, okay,

       5 this might be a problem, that might be a problem.

       6                MR. GOE:   We’ve got --
       7                THE COURT:     And I -- that was just my quick review
       8 of it.

       9                MR. GOE:   Well, there’s other issues, too.          If he
      10 says there’s a lack of adequate protection, he’ll come in

      11 and say, I’ve got a 507 superpriority administrative claim.

      12                THE COURT:     Right.
      13                MR. GOE:   All of the bells and whistles that a
      14 third-party lender would ask for in a cash collateral

      15 stipulation are built into this document.             So, it’s just
      16 land mines waiting to occur, that’s going to happen when

      17 they can’t make the payments, or there’s any other sort of

      18 default under that agreement, such that your Honor would tie

      19 everyone’s hands by virtue of approving this.

      20                And one of the most important things you have to
      21 keep in mind, and this goes back -- and I attached the

      22 transcript from the insider compensation hearing, and it’s

      23 still telling.       And all those same issues you posturing then
      24 are here today.

      25                At the end of January 2020, when this cash




                                                         Briggs Reporting Company, Inc.
                                     EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59     Desc
                         Main Document    Page 42 of 92


                                                                                     24
       1 collateral stipulation finishes, there will be a total of

       2 $16,997 in the bank.        That’s it.      So, for today’s hearing,
       3 your Honor, I think what should occur should be, he’s

       4 approving the use of cash collateral so his company can

       5 operate, so it doesn’t go under.            No default interest
       6 payments, no payments at all.            He’s going to let this
       7 company continue to operate so that it doesn’t go under, if

       8 that’s his hope to have this case reorganized.

       9                And we can come back here in 30 days or so and
      10 maybe revisit the issue.         But as you said before, I filed my
      11 pleading with, you know, just a few hours of notice, after

      12 seeing that he acquired this loan.            But there’s absolutely
      13 no basis to approve a stipulation with an insider with bells

      14 and whistles, that can basically trigger huge defaults and

      15 other ramifications and not -- we have -- none of us have

      16 even explored at this point in time.

      17                And, finally, things that haven’t been disclosed
      18 at all either are this intercreditor agreement he has with

      19 the bank.      The fact that the bank’s sharing in a single UCC-
      20 1 with him, that there’s a single security agreement, none

      21 of this has been disclosed.             Nobody’s had an opportunity to
      22 evaluate this.

      23                So, am I saying the company should be shut down
      24 today?   No.     Should I say that he should get all kinds of
      25 protections -- and you already gave him protections on




                                                          Briggs Reporting Company, Inc.
                                   EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59    Desc
                         Main Document    Page 43 of 92


                                                                                    25
       1 account of those post-petition loans that he made already.

       2 So, he doesn’t need any more protection.            He’s got all the
       3 protection he needs to keep his company alive.

       4                Your Honor, I’d suggest that the Court approve the
       5 use of cash collateral today, not approve the stipulation,

       6 and let’s come back after the first of the year, after

       7 people have got a better opportunity to take a look at this.

       8 All right.      Thank you, your Honor.
       9                THE COURT:     Mr. Kong, does the committee have
      10 anything to say?

      11                MR. KONG:    Sure, your Honor.     Without waiving any
      12 attorney-client privilege, at the end of the day we take our

      13 direction from an informed committee.           We’ve had multiple
      14 discussions with the Debtor with respect to cash collateral,

      15 addressing even the Court’s concerns as provided in the

      16 tentative.

      17                In terms of what’s the bank focus for the
      18 committee, it is a successful exit.           And you hear a lot from
      19 Hymanson what that is going to look like, and what the

      20 committee has not done.           But we can tell, and submit to your
      21 Honor, that we’ve had an all-day meeting with the Debtor

      22 regarding exit strategy, proposed plan terms.

      23                Proposed plan terms were circulated to the
      24 committee not too long ago, and that is actively being

      25 discussed and negotiated.           So, that’s our focus, your Honor.




                                                         Briggs Reporting Company, Inc.
                                     EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59     Desc
                         Main Document    Page 44 of 92


                                                                                     26
       1                THE COURT:     So you have no comments on cash
       2 collateral or any concerns about --

       3                MR. KONG:    I think Mr. Gasteier --
       4                THE COURT:     -- fiduciary concerns?
       5                MR. KONG:    -- and Mrs. Ta addressed most of the
       6 Court’s concerns.        And we --
       7                THE COURT:     And the committee has none?
       8                MR. KONG:    We have no opposition to it, your
       9 Honor.

      10                THE COURT:     All right.
      11                Ms. Ta, it’s your motion.
      12                MS. TA:   All right.       Your Honor, you know, Mr. Goe
      13 always does a very good job of bringing forth a lot of

      14 different points, and a lot of them have been repeated

      15 before the Court already at prior hearings.

      16                And what I’ve done in each of those instances is
      17 focus in on some of the primary things that he states to the

      18 Court that I believe are deserving of a reply.

      19                THE COURT:     Well, let’s just talk about cash
      20 collateral, because that’s why we’re here today.                We have
      21 other people in the courtroom that we have to get to.

      22                So let’s just talk about his cash collateral
      23 concerns, which are that the new lender should just consent

      24 to use of cash collateral.            And his concern that at January,
      25 end of January 2020, there’s going to be $16,000 in the




                                                          Briggs Reporting Company, Inc.
                                     EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59    Desc
                         Main Document    Page 45 of 92


                                                                                    27
       1 bank.

       2                MS. TA:   Okay.   So, your Honor, let me take that
       3 second item, which is that pursuant to the second cash

       4 collateral budget, that is exactly what the cash flow

       5 statement projects.        But I will, you know, indicate to the
       6 Court, as is obvious to everybody else here, is that that’s

       7 a set of projections.

       8                And if your Honor looks at the last monthly
       9 operating report that was filed for end of October, the

      10 ending cash position was about $95,000, with exceeds the

      11 starting cash balance for the second cash collateral budget.

      12                And so those are moving numbers.        And so to the
      13 extent that the projections show that that’s what they do

      14 show as they are prepared, but with respect to the line item

      15 that provides for default interest payment, and that budget,

      16 if I may remind the Court, was prepared at a time when Union

      17 Bank was still the holder of the Union Bank line of credit,

      18 it provided for that.

      19                And with respect to the actual motion before the
      20 Court, and as I stated earlier today, the Debtor is prepared

      21 to proceed on the motion for non-consensual use, but I will

      22 probably indicate to the Court, because I think it’s germane

      23 here, within the motion, the proposed adequate protection

      24 payment, as proposed at the time that it was filed, is

      25 payment of default interest without any proposed payment of




                                                         Briggs Reporting Company, Inc.
                                   EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59    Desc
                         Main Document    Page 46 of 92


                                                                                    28
       1 principal paydown.       Again, that was in the context of when
       2 Union Bank was the holder of the secured claim here.

       3                Notwithstanding all of that, the point here today,
       4 your Honor, is to allow the business to go forward with

       5 respect to its operations.          And so, to the extent that your
       6 Honor disapproves the stipulated terms as modified on the

       7 record, and to the extent that the Court finds that the --

       8 that there’s a sufficient equity cushion as laid out in the

       9 motion, provides adequate protection payment, then the

      10 Debtor submits to whatever the Court believes would be

      11 adequate protection payment as to all lenders.

      12                The point here is -- and I think this is, this is
      13 what needs to be stressed, is that the Debtor is making

      14 progress with respect a proposed plan of reorganization.

      15                And it’s absolutely correct what Mr. Kong said,
      16 which is that we met for one whole day with respect to an

      17 exit strategy.       And we hope to get further feedback from the
      18 committee.      And our intention also is to reach out to
      19 Hymanson, Incorporated, with respect to those proposed

      20 terms.

      21                With respect to the actual stipulated use of cash
      22 collateral, to the extent that your Honor does find some

      23 opening for that, all I can say as the company’s counsel is

      24 that those terms are more favorable than those previously

      25 reached with Union Bank.         There’s no required principal




                                                         Briggs Reporting Company, Inc.
                                   EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59    Desc
                         Main Document    Page 47 of 92


                                                                                    29
       1 paydown.       The default interest is what it is based on a
       2 lowered principal amount of about three-point-three-fifty-

       3 million dollars.         And as to the excise provisions, I think
       4 that’s directly responsive to the Court’s concerns.

       5                THE COURT:     All right.   So, I can’t read this very
       6 well, but the -- this budget that you gave me does not

       7 include principal for the Union Bank loan, right?

       8                MS. TA:    Yes, your Honor.    That is correct.
       9                THE COURT:     So the 16,000 at the end of January,
      10 or 17,000 really, doesn’t include that?

      11                MS. TA:    It does not include that.
      12                THE COURT:     I need new glasses.
      13                MS. TA:    I’m sorry for the small font, your Honor.
      14                THE COURT:     It’s impossible --
      15                MS. TA:    We tried to put 13 weeks there --
      16                THE COURT:     -- it’s impossible to read.
      17                MS. TA:    -- and I apologize for that.
      18                THE COURT:     It’s impossible to read.      I can’t read
      19 what is the amount of the interest payment?

      20                MS. TA:    So, I can read it out to you, your Honor.
      21                THE COURT:     Yeah, you should, because I can’t read
      22 it.

      23                MS. TA:    Yes.
      24                THE COURT:     I think it says, 30,000 something --
      25                MS. TA:    Yes.




                                                         Briggs Reporting Company, Inc.
                                     EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59    Desc
                         Main Document    Page 48 of 92


                                                                                    30
       1                THE COURT:     -- but I’m not sure.
       2                MS. TA:   That’s correct.     And that is, it’s going
       3 to be slightly lower because there’s been an additional

       4 principal paydown with respect to that second cash

       5 collateral stipulation with Union Bank, since default

       6 interest is calculated based on the principal.              So the
       7 principal has been lowered by 50,000 since this was prepared

       8 and filed with the Court.

       9                THE COURT:     All right.
      10                MS. TA:   If I may, your Honor.
      11                THE COURT:     Uh-huh.
      12                MS. TA:   And I know that this is not before the
      13 Court, but I do want to just express to the Court that in

      14 terms of some of the statements made, your Honor’s

      15 absolutely correct to point out that, to the extent that

      16 Hymanson, Incorporated feels that there ought to be other

      17 types of motion practice, then that is their prerogative.

      18                I do want to state that Hartwood, Incorporated
      19 (phonetic), which is what Mr. Goe was referring to as the

      20 primary supplier, is actually one of among many.               And I
      21 think what he’s referring to is the fact these, the supplied

      22 goods are of a, you know, significant amount, but that also

      23 reflects the value of those supplied goods, which it to

      24 supply the Debtor with the Wood Line equipment for his peak

      25 pilates line, which is a substantial, you know, piece of




                                                         Briggs Reporting Company, Inc.
                                     EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59      Desc
                         Main Document    Page 49 of 92


                                                                                      31
       1 equipment for fitness.

       2                With that, your Honor, I will -- to the extent
       3 that Mr. Gasteier may have further comments, I yield the

       4 lectern to him.

       5                THE COURT:     All right.
       6                Briefly, Mr. Gasteier.         We need to move on.
       7                MR. GASTEIER:      Thank you, your Honor.        I need to
       8 remind everyone that -- and have the Court consider that the

       9 Debtor and Hymanson are in litigation.              That Hymanson is
      10 also suing the Debtor and Mr. Baudhuin on another completely

      11 disputed claim.       And that litigants sometimes make
      12 assertions based on perceived strategic value, rather than a

      13 rational and balanced assessment.

      14                THE COURT:     Well, which is why I suggested to Mr.
      15 Goe, and which I know he’s familiar with all of these rules,

      16 that if they think that the committee’s not doing its job,

      17 then they can file a motion to get permission to do that or

      18 do further examination.

      19                MR. GASTEIER:      And I very much appreciate that,
      20 your Honor.      And I just don’t want to leave a
      21 misunderstanding that -- I mean, Hymanson did take a

      22 judgment-debtor examination.              As you heard, they don’t need
      23 a 2004.    They have the information.           The information’s been
      24 out there.

      25                The Debtor has supplied information to the




                                                           Briggs Reporting Company, Inc.
                                     EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59    Desc
                         Main Document    Page 50 of 92


                                                                                    32
       1 committee in response to that.           There’s no mystery here.
       2 Any issues will be worked out in the course of plan

       3 negotiations.      There’s not a big secret here.          There’s not a
       4 lack of information.        There’s not people hiding things or
       5 the committee ignoring its duties.           I don’t want to leave
       6 that misimpression, and I thank you for allowing me to try

       7 to correct that.

       8                I won’t get into the details, but you also heard
       9 that, you know, the arguments are based on supposition of

      10 what’s going to happen.         And that is not, that is not our
      11 view.   It’s not Mr. Baudhuin’s view in acquiring this loan.
      12                But, again, the Debtor’s in litigation.          We have a
      13 very hostile party.        The loan was acquired.       If he had paid
      14 it, he’d be subrogated to the bank’s rights in any event

      15 under the bankruptcy code.          And there is, there’s no
      16 requirement that someone go into something completely

      17 forfeiting any protections that they have.

      18                What we have before the Court now is reasonable.
      19 The authorization to pay a couple of months of interest on a

      20 continuing basis from what’s been done from the beginning of

      21 the case is reasonable.

      22                Mr. Baudhuin is looking to reorganize this
      23 company, and to do it, if possible, consensually.               And he’s
      24 got to manage this business.            He wants to have a business
      25 coming out of the other side.           So, he’s got to look to what




                                                         Briggs Reporting Company, Inc.
                                   EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59    Desc
                         Main Document    Page 51 of 92


                                                                                    33
       1 the cash flow is.       The Debtor is in Chapter 11.          It’s, of
       2 course, on pay-up-front with -- terms with a lot of its

       3 creditors.       It’s not the best way to do business, but the
       4 Debtor is pursuing it and getting through, and working to

       5 propose a plan.

       6                I think what we have before the Court in the
       7 stipulation now is reasonable.            I hope we’ve addressed the
       8 concerns of rights, which even authorized and with no

       9 contemplation they might actually be exercised, could be.

      10 We’ve tried to address those concerns.

      11                We would ask the Court to approve use of cash
      12 collateral with the stipulation as modified.              Thank you,
      13 your Honor.

      14                THE COURT:     All right.
      15                All right.     So, I’m going to grant the Debtor’s
      16 non-consensual motion for use of cash collateral, and not

      17 approve the stipulation today.            You can have an opportunity
      18 to work out a stipulation that appropriately protects the

      19 Debtor’s future -- the Debtor and the fiduciary duties of

      20 the principal, Ms. Ta, for future use of cash collateral.

      21                But I’m going to -- the adequate protection I’m
      22 going to order based on the motion.           The Debtor has --
      23 there’s an equity cushion for the Union Bank debt of 23-

      24 percent.       That’s enough.
      25                So no interest payments, just a -- replacement




                                                         Briggs Reporting Company, Inc.
                                     EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59       Desc
                         Main Document    Page 52 of 92


                                                                                       34
       1 liens for all creditors, and we can revisit other issues at

       2 the next hearing.

       3                MS. TA:   And, your Honor, in terms of the next
       4 hearing, because the current motion as filed goes through

       5 the end of January 2020 --

       6                THE COURT:     Uh-huh.
       7                MS. TA:   -- we can certainly file a motion and set
       8 it for hearing, but I think if we were to follow the prior

       9 course of action within this case, we wonder if your Court,

      10 your Honor would set a hearing date and some deadlines to

      11 file a third motion.

      12                THE COURT:     I think you could do it on regular
      13 notice.    I have January 23rd is available.              It’s a regular
      14 Chapter 11 day on my calendar.

      15                MS. TA:   All right, your Honor.
      16                THE COURT:     So, you could just set it on regular
      17 notice with regular response deadlines on that date.

      18                MS. TA:   And, lastly, your Honor, just a matter of
      19 housekeeping.      Our Chapter 11 plan filing deadline is coming
      20 up on the 16th of December.               And last night we filed a
      21 motion for extension of that filing deadline with an

      22 application for order shortening time.               I have a copy here
      23 should your Honor like that copy, but we’ve also left a

      24 judge’s copy in the appropriate place.

      25                THE COURT:     You left it in the box?




                                                            Briggs Reporting Company, Inc.
                                     EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59       Desc
                         Main Document    Page 53 of 92


                                                                                       35
       1                MS. TA:    Yes.
       2                THE COURT:     Okay.       So that’s fine.
       3                MR. GOE:    Just for the record, we’re not going to
       4 oppose that --

       5                THE COURT:     Right.
       6                MR. GOE:    -- in case you were going to watch for
       7 that, okay?

       8                THE COURT:     Okay.
       9                MS. TA:    Thank you.
      10                THE COURT:     You’re not opposing the ex-parte
      11 application or the plan extension --

      12                MR. GOE:    We’re not opposing -- they’re asking for
      13 an extension to file the plan.

      14                THE COURT:     Okay.
      15                MR. GOE:    We’re not going to be opposing that.
      16                MS. TA:    Right.
      17                THE COURT:     All right.
      18                MS. TA:    And just so your Honor knows, and Mr.
      19 Kong can confirm, the committee does not oppose the

      20 application or the underlying motion.

      21                THE COURT:     All right.
      22                MR. KONG:    Confirm, your Honor.
      23                THE COURT:     Okay.       All right, very good.
      24                ALL PARTIES:      Thank you, your Honor.
      25                THE COURT:     All right.       Thank you.




                                                            Briggs Reporting Company, Inc.
                                     EXHIBIT "1"
Case 2:19-bk-18730-WB    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59         Desc
                         Main Document    Page 54 of 92


                                                                                         36
       1                MR. GOE:    Can Ms. Ta run that order by me before
       2 she submits it?

       3                THE COURT:     Please, Ms. Ta.
       4                MS. TA:    Yes, I will.
       5                MR. GOE:    Thank you.
       6       (Proceedings concluded.)
       7

       8

       9                I certify that the foregoing is a correct
      10 transcript from the electronic sound recording of the

      11 proceedings in the above-entitled matter.

      12

      13 /s/ Holly Steinhauer                      12-17-19
         Transcriber                               Date
      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25




                                                              Briggs Reporting Company, Inc.
                                     EXHIBIT "1"
Case 2:19-bk-18730-WB   Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59   Desc
                        Main Document    Page 55 of 92




                   EXHIBIT 2




                   EXHIBIT 2
Case 2:19-bk-18730-WB   Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59   Desc
                        Main Document    Page 56 of 92

 1              SUPERIOR COURT OF THE STATE OF CALIFORNIA
 2         FOR THE COUNTY OF LOS ANGELES, CENTRAL DISTRICT
 3
 4    HYMANSON, INC., DBA BODY BLADE,)
                                                )
 5                 Plaintiff,                   )
                                                )
 6        vs.                                   )    CASE NO. BS167515
                                                )
 7    MAD DOGG ATHLETICS, INC.,                 )
                                                )
 8                Defendant.                    )
      _______________________________)
 9
10
11          JUDGMENT DEBTOR EXAMINATION OF JOHN BAUDHUIN
12                         WEDNESDAY, JULY 3, 2019
13
14          APPEARANCES:
15          FOR PLAINTIFF:       ANDERSON, McPHARLIN & CONNERS LLP
                            BY: KENNETH D. WATNICK, ESQ.
16                          444 SOUTH FLOWER STREET, 31ST FLOOR
                            LOS ANGELES, CALIFORNIA 90071
17
18
19
20
21    REPORTED BY:      KATHRYNNE CAMPOS-GIL, CSR 7779
22
23
24
25

                                                                   Page 1

                         Hahn & Bowersock, A Veritext Company
                                    800.660.3187
                                  EXHIBIT "2"
Case 2:19-bk-18730-WB   Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59   Desc
                        Main Document    Page 57 of 92

 1               Checks paid -- is that $20,003.50.             Is that
 2    what you are talking about as child support?
 3          A.   Where are you looking?
 4          Q.   I'm looking in checks.
 5          A.   No, that wouldn't be the correct amount.
 6          Q.   Do you know what the amount is?
 7          A.   It's --
 8          Q.   I see 4/1.      I'm sorry.       On page 4 there are
 9    electronic debits.        Do you know if it's wired or...
10          A.   Actually it would be wired.             Actually I think
11    I see it here.       It's the one that is 13,678.
12          Q.   So 13,678, that's the payment on behalf of you
13    that you then reimburse; correct?
14          A.   Correct.
15          Q.   Are there other payments made on behalf of you
16    other than this?
17          A.   No.    That would be, as far as I can recollect,
18    the only one that would be somewhat recurring, and,
19    again, more so from an administrative standpoint
20    because I travel.
21          Q.   But you are saying that we then should see a
22    corresponding reimbursement of that amount?
23          A.   No.    At any given time.         The company has owed
24    me far more than I've owed the company because of loans
25    I made to the company.         So it simply -- you know, the

                                                                  Page 31

                         Hahn & Bowersock, A Veritext Company
                                    800.660.3187
                                  EXHIBIT "2"
Case 2:19-bk-18730-WB   Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59    Desc
                        Main Document    Page 58 of 92

 1    timing of it is generally about the same or within
 2    months of another.
 3               Again, it's just -- yeah, it could be monthly.
 4    It could be every three months.             But generally my loan
 5    balance has exceeded -- the amounts I have lent the
 6    company have exceeded the amounts that I have taken out
 7    of the company.
 8               The company -- so...
 9          Q.   So in any of these bank statements are we
10    going to see payments from you?
11          A.   There probably are payments.             Again, I don't
12    recall specifically what dates and amounts those would
13    be.
14          Q.   Because you are talking about loans by you.
15    Did you personally make loans to the company?
16          A.   Not loans.      More so -- you know, if I were
17    to -- there are certain things like, for instance,
18    Keyman life insurance that is charged to my loan.                    And
19    even though, you know, it's for the benefit of the
20    company in case if something happened to me, they are
21    not deductible by the company because if you deduct
22    them, the proceeds in the event of my death would
23    become taxable.
24               So, again, those are types of things that I
25    guess could be charged to my loan account which

                                                                  Page 32

                         Hahn & Bowersock, A Veritext Company
                                    800.660.3187
                                  EXHIBIT "2"
Case 2:19-bk-18730-WB   Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59   Desc
                        Main Document    Page 59 of 92




                   EXHIBIT 3




                   EXHIBIT 3
                Case 2:19-bk-18730-WB                          Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                                                  Desc
                                                               Main Document    Page 60 of 92

Electronically FILED by Superior Courl of California, County of Los Angeles on 0410512019 02:13 Sherd R. Carter, Executive OÙiicerIClelk of Court, by
                                                                                                                                                      Monique Dillard, Deputy Clerk

                                                                                                                                                        AT-138 /EJ -125
              ATTORNEY OR PARTY WITHOUT ATTORNEY:                          STATE BAR NO.:   150936                                   FOR COURT USE ONLY
                 Kenneth D. Watnick
              NAME:

                     Anderson, McPharlin & Conners LLP
              FIRM NAME:
          STREET ADDRESS: 707
                                Wilshire Boulevard, Suite 4000
          CITY: Los Angeles                                  STATE: CA    ZIP CODE 90017
          TELEPHONE NO.: (213) 688-0080                     FAXNO.: (213) 622 -7594
          E.MAIL ADDRESS:
                           kdw@amclaw.com                                                                                                             EXHIBIT
          ATTORNEY FOR (name): Judgment
                                          Creditor, Hymanson, Inc. dba Bodyblade
          SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
           STREET ADDRESS: 111 North Hill Street
              MAILING ADDRESS:                                                                                                                    Kathrymle Campoa Gil
                                                                                                                                                       CSR No. 7779
          CITY AND ZIP CODE:      Los Angeles 90012
                 BRANCH NAME:     Central
                PLAINTIFF       HYMANSON, INC. dba BODYBLADE
              DEFENDANT MAD        DOGG ATHLETICS, INC.

                 /APPLICATION AND ORDER FOR APPEARANCE AND EXAMINATION
                           ENFORCEMENT OF JUDGMENT
                           L.    Judgment Debtor
                                                                           ATTACHMENT (Third Person)
                                                                               Third Person
                                                                                                                     CASE NUMBER:
                                                                                                                    BS167515

                                                                   ORDER TO APPEAR FOR EXAMINATION
          1. TO (name): John R. Baudhuin on behalf of MAD DOGG ATHLETICS, INC.
          2. YOU ARE ORDERED TO APPEAR personally before this court, or before a referee
                                                                                                appointed by the court, to
             a.        furnish information to aid in enforcement of a money judgment against you.
             b.         answer concerning property of the judgment debtor in your possession or control or concerning a debt you owe the
                       judgment debtor.
             c.        answer concerning property of the defendant in your possession or control or concerning a debt you owe the defendant
                       that is subject to attachment.
           Date: July 3, 2019                      Time: 8:30 a.m.         Dept. or Div.: 44            Rm.:
          Address of court        ®is shown above          is: ©
         3. This order may be served by a sheriff, marshal, registered process server,               or the following specially appointed person (name):

         Date:        04/05/19                                                                          Edward B. Moreton, Jr.
                                                                                                                                JUDGE


                                    This order must be served not less than 10 days before the date set for the examination.
                                                          IMPORTANT NOTICES ON REVERSE
                                                 APPLICATION FOR ORDER TO APPEAR FOR EXAMINATION
         4.     ®
               Original judgment creditor              Assignee of record              Plaintiff who has a right to attach order
        applies for an order requiring (name): John R. Baudhuin on behalf of MAD DOGG ATHLETICS, INC.
        to appear and furnish information to aid in enforcement of the money judgment or to answer concerning
                                                                                                                     property or debt.
     5. The person to be examined is
        a. ®       the judgment debtor.
        b.         a third person (1) who has possession or control of property belonging to
                                                                                              the judgment debtor or the defendant or (2) who
                   owes the judgment debtor or the defendant more than $250. An affidavit supporting this application
                                                                                                                          under Code of Civil
                   Procedure section 491.110 or 708.120 is attached.
     6. The person to be examined resides or has a place of business in this county or within 150
                                                                                                      miles of the place of examination.
     7.       This court is not the court in which the money judgment is entered or (attachment only) the court that issued
                                                                                                                               the writ of
              attachment. An affidavit supporting an application under Code of Civil Procedure section 491.150 or 708.160 is
                                                                                                                                  attached.
     8.       The judgment debtor has been examined within the past 120 days. An affidavit showing good cause for
                                                                                                                          another examination
              is attached.
          declare under penalty of perjury under the laws of the State of California that the foregoing is true and
                                                                                                                    correct.
     I




     Date: April 5, 2019


     Kenneth D. Watnick
                                        (TYPE OR PRINT NAME)
                                                                                                                   (SIGNATURE OF DECLARANT)
                                                                            (Continued on reverse)                                                                Pago 1 of 2
     Form Adopted for Mandatory Use                                  APPLICATION AND ORDER FOR                                                        Code of Civil Procedure,
     Judicial Council of California                                                                                                     §§ 401.110, 708.110, 708.120. 700.170
     AT- 138iEJ- 125 [Rev. January 1. 2017)                         APPEARANCE AND EXAMINATION                                                             www.courts.ca.90v
                                                                   (Attachment- Enforcement of Judgment)
                                                                                                                                           NmericnaLrpot$e1.Inc.
                                                                                                                                           __FnrrnACo,kFl..nngy

                                                                                  EXHIBIT "3"
      Case 2:19-bk-18730-WB                    Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                                  Desc
                                               Main Document    Page 61 of 92



                                                                                                                         AT-1381EJ-125
                                         Information for Judgment Creditor Regarding Service
      If you want to be able to ask the court to enforce the order on the judgment debtor
                                                                                          or any third party, you
     must have a copy of the order personally served on the judgment debtor by a sheriff, marshal, registered
     process server, or the person appointed in item 3 of the order at least 10 calendar days before the date of
     the hearing, and have a proof of service filed with the court.

                                            IMPORTANT NOTICES ABOUT THE ORDER

              APPEARANCE OF JUDGMENT DEBTOR (ENFORCEMENT OF JUDGMENT)
    NOTICE TO JUDGMENT DEBTOR If you fail to appear at the time and place specified in this
                                                                                                  order,
   you may be subject to arrest and punishment for contempt of court, and the court may make an
   order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this
   proceeding.


                           APPEARANCE OF A THIRD PERSON (ENFORCEMENT OF JUDGMENT)
    (1) NOTICE TO PERSON SERVED If you fail to appear at the time and place specified in
                                                                                         this order,
    you may be subject to arrest and punishment for contempt of court, and the court may make an
    order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this
    proceeding.
   (2) NOTICE TO JUDGMENT DEBTOR The person in whose favor the judgment was entered in this
   action claims that the person to be examined under this order has possession or control of property
   that is yours or owes you a debt. This property or debt is as follows (describe the property or                              debt):




  If you claim that all or any portion of this property or debt is exempt from enforcement of the
                                                                                                  money
  judgment, you must file your exemption claim in writing with the court and have a copy personally
  served on the judgment creditor not later than three days before the date set for the examination.
  You must appear at the time and place set for the examination to establish your claim of exemption
  or your exemption may be waived.

                                       APPEARANCE OF A THIRD PERSON (ATTACHMENT)
 NOTICE TO PERSON SERVED If you fail to appear at the time and place specified in this
                                                                                             order, you
 may be subject to arrest and punishment for contempt of court, and the court may make an order
 requiring you to pay the reasonable attorney fees incurred by the plaintiff in this proceeding.

                        APPEARANCE OF A CORPORATION, PARTNERSHIP,
                         ASSOCIATION, TRUST, OR OTHER ORGANIZATION
 It is your duty to designate one or more of the following to appear and be examined:
                                                                                      officers,
 directors, managing agents, or other persons who are familiar with your property and debts.

                Request for Accommodations. Assistive listening systems, computer- assisted real -time captioning, or sign
                language interpreter services are available if you ask at least 5 days before your hearing. Contact the clerk's
                office for Request for Accommodation (form VIC-410). (Civil Code, § 54.8.)
AT-138/EJ- 125 (Rev. January 1.20171
                                                  APPLICATION AND ORDER FOR                                                       Page 2 of 2

                                                 APPEARANCE AND EXAMINATION
                                                (Attachment- Enforcement of Judgment)
                                                                                                            [ Anrerican Le¢a1Ne41no.
                                                                                                                .FOrmdCndFln rnm
                                                               EXHIBIT "3"
        Case 2:19-bk-18730-WB                           Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                                                      Desc
                                                        Main Document    Page 62 of 92


                                                                                                                                                             SUBP-002
        ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address)
                                                                                                                                       FOR COURT USE ONLY
        Kenneth D. Watnick - Bar No. 150936
        Anderson, McPharlin & Conners LLP
        707 Wilshire Boulevard, Suite 4000
        Los Angeles, CA 90017
             TELEPHONE NO.:  (213) 686 -0080              FAX NO.: (213) 622 -7594
                                                                                                                                                                     -
            E- MAIL ADDRESS: kdw @amclaw.com
        ATTORNEY FOR(Name): Plaintiff
                                      HYMANSON, INC. dba BODYBLADE
            NAME OF COURT.   Superior Court of California
           STREET ADDRESS:   111 North Hill Street
           MAILING ADDRESS:

          CITY AND ZIP CODE:       Los Angeles 90012
               BRANCH NAME:        Central Division, Stanley Mosk Courthouse
            PLAINTIFF/ PETITIONER:      HYMANSON, INC. dba BODYBLADE
                         MAD DOGG ATHLETICS, INC.
        DEFENDANT / RESPONDENT:

        CIVIL SUBPOENA (DUCES TECUM) for Personal Appearance and                                                        CASE NUMBER:
    Production of Documents, Electronically Stored Information, and Things at                                           BS167515
                      Trial or Hearing and DECLARATION
  THE PEOPLE OF THE STATE OF CALIFORNIA, TO (name, address, and
                                                                      telephone number of witness,                                        if known):
  John R. Baudhuin on behalf of Mad Dogg Athletics, Inc., 2111 Narcissus Court, Venice,
                                                                                        CA 90291
    1.    YOU ARE ORDERED TO APPEAR AS A WITNESS in this action at the date, time, and
                                                                                          place shown in the box below
          UNLESS your appearance is excused as indicated in box 3b below or you make an agreement
                                                                                                   with the person named in
          Item 4 below.
          a. Date:   July 3, 2019                   Time: 8:30 a.m.                       ®    Dept.: 44                  Div.:                Room:
         b. Address: 111     North Hill Street, Los Angeles, CA 90012
   2.    IF YOU HAVE BEEN SERVED WITH THIS SUBPOENA AS A CUSTODIAN OF
                                                                      CONSUMER OR EMPLOYEE RECORDS
      UNDER CODE OF CIVIL PROCEDURE SECTION 1985.3 OR 1985.6 AND A MOTION TO QUASH
                                                                                                                   OR AN OBJECTION HAS
      BEEN SERVED ON YOU, A COURT ORDER OR AGREEMENT OF THE PARTIES,
                                                                                                   WITNESSES, AND CONSUMER OR
      EMPLOYEE AFFECTED MUST BE OBTAINED BEFORE YOU ARE REQUIRED TO PRODUCE
                                                                                                                CONSUMER OR EMPLOYEE
      RECORDS.
  3. YOU ARE (item a orb must be checked):
      a. ®      Ordered to appear in person and to produce the records described in the declaration on page two or
                                                                                                                            the attached
               declaration or affidavit. The personal attendance of the custodian or other qualified witness and the
                                                                                                                           production of the
               original records are required by this subpoena. The procedure authorized by Evidence Code
                                                                                                                    sections 1560(b), 1561, and
                1562 will not be deemed sufficient compliance with this subpoena,
      b.       Not required to appear in person if you produce (i) the records described in
                                                                                                 the declaration on page two or the attached
               declaration or affidavit and (ii) a completed declaration of custodian of records in compliance
                                                                                                                    with Evidence Code sections
               1560, 1561, 1562, and 1271. (1) Place a copy of the records in an envelope
                                                                                                  (or other wrapper). Enclose the original
               declaration of the custodian with the records. Seal the envelope. (2) Attach a copy of this
                                                                                                                subpoena to the envelope or
               write on the envelope the case name and number; your name; and the date, time, and
                                                                                                             place from item 1 in the box above.
               (3) Place this first envelope in an outer envelope, seal it, and mail it to the
                                                                                               clerk of the court at the address in item 1.
               (4) Mail a copy of your declaration to the attorney or party listed at the top of
                                                                                                  this form.
 4. IF YOU HAVE ANY QUESTIONS ABOUT THE TIME OR DATE YOU
                                                                                 ARE TO APPEAR, OR IF YOU WANT TO BE CERTAIN
     THAT YOUR PRESENCE IS REQUIRED, CONTACT THE FOLLOWING PERSON BEFORE
                                                                                                           THE DATE ON WHICH YOU ARE
     TO APPEAR:
    a. Name of subpoenaing party or attorney: Kenneth D. Watnick
                                                                                          b. Telephone number (213) 236 -1627
 5. Witness Fees: You are entitled to witness fees and mileage
                                                                     actually traveled both ways, as provided by law, if you request them
     at the time of service. You may request them before your scheduled
                                                                              appearance from the person named in item 4.
    DISOBEDIENCE OF THIS SUBPOENA MAY BE PUNISHED AS CONTEMPT BY THIS COURT. YOU
                                                                                 WILL ALSO BE LIABLE
        FOR THE SUM OF FIVE HUNDRED DOLLARS AND ALL DAMAGES RESULTING
                                                                      FROM YOUR FAILURE TO OBEY.
   Date issued: June 3, 2019

Kenneth D. Watnick
                               (TYPE OR PRINT NAME)
                                                                                                               (SIGNATURE OF PERSON ISSUING SUBPOENA)
                                                                                           Attorney
                                                                                                                            (TITLE)
                                                             (Declaration in support of subpoena on reverse)                                                  Page   1   of 3
Form Adopted for Mandatory use
   Judicial Counal of California          CIVIL SUBPOENA (DUCES TECUM) for Personal Appearance and                                                 Code of Civil Procedute.
SUBP.002 [Rev. January I. 2012)       Production of Documents, Electronically Stored Information, and Things at                                              §1905 et seq
                                                                                                                                                        tvMrtcurts.ca.gov
                                                        Trial or Hearing and DECLARATION
                                                                              EXHIBIT "3"
         Case 2:19-bk-18730-WB                            Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                                             Desc
                                                          Main Document    Page 63 of 92



                                                                                                                                                       SUBP-002
                 PLAINTIFF/PETITIONER:         HYMANSON, INC. dba BODYBLADE                                            CASE NUMBER'
                                                                                                                       SS167515
         DEFENDANT/RESPONDENT:                 MAD DOGG ATHLETICS, INC.

   The production of the documents, electronically stored information, or other things sought by the
                                                                                                     subpoena on page one is supported
   by (check one):

                   the attached affidavit or               ®    the following declaration:

                   DECLARATION IN SUPPORT OF CIVIL SUBPOENA (DUCES TECUM) FOR PERSONAL APPEARANCE AND
                PRODUCTION OF DOCUMENTS, ELECTRONICALLY STORED INFORMATION, AND THINGS AT TRIAL OR HEARING
                                                (Code Civ. Proc., §§ 1985, 1987.6)

        1. I,    the undersigned, declare am the I             plaintiff          defendant               petitioner          respondent
                   attorney for (specify): Plaintiff                              other (specify):
            in   the above -entitled action.

       2. The witness has possession or control of the documents, electronically stored information, or
                                                                                                         other things listed below, and shall
          produce them at the time and place specified in the Civil Subpoena for Personal Appearance and Production of
                                                                                                                             Records at
          Trial or Hearing on page one of this form (specify the exact documents or other things to be produce; if
                                                                                                                electronically stored
           information is demanded, the form or forms in which each type of information is to be produced maybe specified):
            See Attachment 2.




                  Continued on Attachment 2.
       3. Good cause exists for the production of the documents, electronically stored information,
                                                                                                    or other things described in paragraph 2
           for the following reasons:
          The items set forth herein and the information which they contain will be used as an aid and are necessary to
          expeditiously complete the examination of an officer of the judgment debtor, Mad Dogg Athletics, Inc., regarding said
          judgment debtor's property subject to levy. This information and documentation are not otherwise available to
                                                                                                                         the
          judgment creditor.


                  Continued on Attachment 3.
       4. The documents, electronically stored information, or other things described in paragraph 2
                                                                                                     are material to the issues involved in this
          case for the following reasons:
          It is necessary that the information and the documentation set forth herein
                                                                                      be produced so that the judge or referee
          can ascertain the scope of the judgment debtor's property subject to execution to be applied toward
                                                                                                              the satisfaction of
          the judgment.




              Continued on Attachment 4.
   I    declare under penalty of perjury under the laws of the State of California that the foregoing is true and
                                                                                                                  correct.
   Date:        June 3, 2019

Kenneth D. Watnick
                                   (TYPE OR PRINT NAME)
                                                                                          (SIGNATURE OF         SUBPOENAING PARTY     ®    ATTORNEY FOR
                                                                                                                                            SUBPOENAING PARTY)


                                                          Request for Accommodations
   Assistive listening systems, computer- assisted real -time captioning, or sign language interpreter services
                                                                                                                  are available
   if you ask at least five days before the date on which you are to appear. Contact the
                                                                                          clerk's office or go to
    www.courts.ca.gov/forms for Request for Accommodations by Persons With Disabilities and Response (form MC-410),
   (Civil Code, § 54.8.)
                                                                    (Proof of service on page 3)
SUBP -002 [Rev. January   1.   20121
                                                 CIVIL SUBPOENA (DUCES TECUM) for Personal Appearance and                          Page                      2   or   3

                                             Production of Documents, Electronically Stored Information, and Things at
                                                               Trial or Hearing and DECLARATION                 American LeXnINe,
                                                                                                                               nnInc.
                                                                                                                                       n.m.FomsMvkFl    mI
                                                                                                                                                             0
                                                                              EXHIBIT "3"
          Case 2:19-bk-18730-WB                                Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                                        Desc
                                                               Main Document    Page 64 of 92



                                                                                                                                                    SUBP-002
                         PLAINTIFF/PETITIONER:   HYMANSON, INC. dba BODYBLADE                                     CASE NUMBER:

           DEFENDANT/RESPONDENT:                 MAD DOGG ATHLETICS, INC.

                     PROOF OF SERVICE OF CIVIL SUBPOENA (DUCES TECUM) for Personal Appearance and
                                                                                                             Production of
                        Documents, Electronically Stored Information, and Things at Trial or Hearing and DECLARATION

      1.        I served this Civil Subpoena (Duces Tecum) for Personal Appearance and Production
                                                                                                        of Documents, Electronically Stored
                Information, and Things at Trial or Hearing and Declaration by personally delivering a copy to
                                                                                                               the person served as follows:
                a. Person served (name):

                    b.    Address where served:



                c. Date of delivery:


                d. Time of delivery:

                e.       Witness fees (check one):
                         (1)       were offered or demanded
                                         and paid. Amount'         $
                         (2)             were not demanded or paid.

                f.       Fee for service'                        $

     2.    I    received this subpoena for service on (date):

     3. Person serving:
               a.           Not a registered California process server.
               b.           California sheriff or marshal.
           c.               Registered California process server.
           d.               Employee or independent contractor of a registered California process server.
           e.               Exempt from registration under Business and Professions Code section 22350(b).
           f.               Registered professional photocopier.
           g.               Exempt from registration under Business and Professions Code section 22451.
           h.            Name, address, telephone number, and, if applicable, county of registration and
                                                                                                         number




Ideclare under penalty of perjury under the laws of the State of
                                                                                        (For California sheriff or marshal use only)
California that the foregoing is true and correct.                                      I certify that the foregoing is true
                                                                                                                             and correct.

    Date:                                                                               Date:

1                                                                                       1
                                                (SIGNATURE)
                                                                                                                     (SIGNATURE)



SUBP.002 [Rev. January            1,   20121          CIVIL SUBPOENA (DUCES TECUM) for Personal Appearance and                                         Page   3   or   3
                                                  Production of Documents, Electronically Stored Information, and Things at
                                                                    Trial or Hearing and DECLARATION
                                                                                                                                   A,,,   ;,   nLealNaçIn,,
                                                                                                                                   ,,,,.;:ro,sa tirm   coin

                                                                            EXHIBIT "3"
Case 2:19-bk-18730-WB           Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                        Desc
                                Main Document    Page 65 of 92




                                            ATTACHMENT 2

                                              DEFINITIONS
               1.    As used herein, the term "YOU" or "YOUR" shall mean John Baudhuin on behalf

    of Mad Dogg Athletics, Inc., YOUR officers, members, agents, employees, representatives,

    successors and assigns, and any other person or entity acting on YOUR behalf.

            2.       As used herein, "DOCUMENT" or "DOCUMENTS" shall mean any and all

    writings as defined by Evidence Code section 250 and electronically stored information
                                                                                           ( "ESI ")

    as defined by Code   of Civil Procedure section 2016.020, and includes, without limitation, any

    computer disk, diskette, tape, card, ESI, or other folin of computer data storage, any writing
                                                                                                   or
    graphic matter, however produced or reproduced, of any kind or description, whether sent
                                                                                             or
   received, including original copies, drafts, and both sides thereof, memoranda,
                                                                                   letters, pocket or
   other calendars, diaries, evaluations, files, microfilms, notations, notes, papers,
                                                                                       photographs,
   sound recordings, summaries, telegrams, telephone logs, telephone messages,
                                                                               telexes, time cards,
   work papers, and all other records kept by electronic, photographic, magnetic,
                                                                                  or other means,
   regardless of their author or origin, or however denominated by YOU.

          3.        As used in this Subpoena, every non -identical copy (i.e., any
                                                                                   DOCUMENT which
   initially was identical in all respects to another DOCUMENT but which is no longer
                                                                                      identical by
   virtue of any notation or modification of any kind, including, without
                                                                          limiting the generality of
   the foregoing, notes or modifications on the backs or margins of pages
                                                                          thereof or on copies
   thereof or by virtue of attachments thereto) of a DOCUMENT is a separate
                                                                            DOCUMENT and
   must be produced in response to this Subpoena.

          4.        All designated DOCUMENTS are to be produced, including all
                                                                               attachments and
  enclosures.



                                                    1




                                               EXHIBIT "3"
Case 2:19-bk-18730-WB           Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                     Desc
                                Main Document    Page 66 of 92




                                             INSTRUCTIONS
            Plaintiff and Judgment Creditor, Hymanson, Inc. dba Bodyblade, requests the
                                                                                        following
    DOCUMENTS be produced at YOUR examination, in YOUR control and /or
                                                                       in the control of
    YOUR agents, attorneys, shareholders, successors, officers and or
                                                                      assigns as well as any third
    parties. Copies, unless originals are specifically requested, of any and all
                                                                                 DOCUMENTS
    evidencing the existence of any assets to which YOU claim a legal or
                                                                         beneficial interest in,
    including but not limited to the items specified below.

           If any of the DOCUMENTS are too bulky or voluminous to
                                                                  be produced at said time and
   place of the Judgment Debtor Examination, please notify Kenneth
                                                                   D. Watnick, at least ten days
   before that time, and identify said DOCUMENTS with
                                                      specificity. For good cause shown and at
   the discretion of Kenneth D. Watnick, as legal counsel for
                                                              Plaintiff and Judgment Creditor,
   special arrangements may be made for the inspection and copying of
                                                                      said DOCUMENTS.
          Please be sure to identify by category each DOCUMENT
                                                               in YOUR possession or subject
   to your control which falls into said category.

          YOU have been ordered to produce the DOCUMENTS. If you are
                                                                     unwilling to produce
  any particular DOCUMENT, please identify said DOCUMENT
                                                         with specificity and state the
  reason and /or objection as to each DOCUMENT you refuse to
                                                             produce pursuant to this
  Subpoena. Please consult with your legal counsel as to the
                                                             requirements under the statute with
  respect to the production of DOCUMENTS requested and the
                                                           potential of being held in contempt
  of court for your failure to comply.




                                                EXHIBIT "3"
Case 2:19-bk-18730-WB                Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                       Desc
                                     Main Document    Page 67 of 92




                                        DOCUMENTS TO BE PRODUCED
        1.     Copies of any and all bank, credit union and financial investment records,
                                                                                             including, but
               not limited to, statements, check registers, checks and deposit slips
                                                                                      and items deposited,
               for the past twelve months to the present, including, but not limited to,
                                                                                         all statements
               from any checking account, savings account, money market,
                                                                              certificate of deposit, IRA,
               pension fund, brokerage account, or any other type of account at
                                                                                  any financial institution
               and credit union where said account is held in YOUR name,
                                                                              including, but not limited to,
               Union Bank.

       2.     Copies of any and all bank, credit union and financial investment records,
                                                                                           including, but
              not limited to, copies of check registers for each account, all
                                                                              account statements for each
              account evidencing the deposits made and checks written, copies of checks
                                                                                            from and
              deposits made into each of the accounts YOU have maintained for the past
                                                                                            twelve
              months to the present.

    3.        Copies of any and all bank records relating to any and all safe deposit
                                                                                       boxes in YOUR
              name alone or with any other third-party safe deposit
                                                                      boxholder(s). This includes
              producing an inventory list of the contents in the safe deposit boxes, as well as
                                                                                                the
              name(s) and address(es) of any third -party safe deposit
                                                                       boxholder(s).
   4.         Copies of all financial statements either prepared by or for YOU
                                                                               for the past five years to
              the present.

   5.        Original registrations, lease agreements, loan documents and /or pink slips for any
             automobiles or other motor vehicles which arc listed in YOUR name which
                                                                                           YOU may
             have any interest in, whether as legal owner, registered
                                                                      owner or as lessee.
   6.        Copies   of all   documents evidencing YOUR federal tax identification number.

   7.        Any and all original contracts, writings, records and /or original documents which
             evidence any monies owed to YOU by any third party, including
                                                                                 but not limited to,
             Costco, Amazon, Walmart, or Precor, Inc. If original notes, records
                                                                                    and /or original
             documents are not available, then copies      of said documents.
  8.         Copies of any and all deeds, including all transfer deeds, grant deeds, quitclaim deeds and
             deeds of trust to any real property in which YOU currently
                                                                          hold, either directly or
             indirectly, or in which YOU previously held an ownership interest.

  9.         Copies of appraisals for personal property consisting of inventory and equipment in
             which YOU own, which is valued in excess of $500.00.

  I O.       Copies of YOUR insurance policies, including, but not limited to,
                                                                               any endorsements or
             riders attached thereto for any of YOUR business assets.

  I 1.       Produce an itemization of all YOUR inventory, machinery and
                                                                            equipment now in     YOUR
             possession or in the possession or control of any third party.



                                                       3




                                                   EXHIBIT "3"
Case 2:19-bk-18730-WB            Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                           Desc
                                 Main Document    Page 68 of 92




    12.     A written itemized list of all current
                                                debts or judgments in excess of $5,000 which YOU
            owe, indicating the amount owed, to whom and the date incurred.

    13.    An itemized list of YOUR monthly expenses, itemizing by name of creditors and
           monthly amount for the past twelve months to the present.

    14.    An itemized list of YOUR monthly income and revenue, itemizing by source and amount
           for the past twelve months to the present.

    15.    Copies of any and all statements of income, including, but not limited to W -2's, 1099's,
           K -l' s, or otherwise evidencing YOUR income for the past twelve months to the
                                                                                              present.
    16.    Copies   of YOUR    accounts receivable ledgers for the past five years to the present.

    17.    Copies   of YOUR accounts payable     ledgers for the past five years to the present

   18.     The present name, address and phone number       of YOUR tax preparer for the past five
           years to the present.

   19.     Copies of any and all notices of tax liens and any notices of release thereof, whether
           federal, state, or California Franchise Tax Board, for the past five years to the present.

   20.    Copies    of any judgments against YOU, whether a     state court judgment or federal court
          judgment.

  21.     With respect to any civil action filed within the past five years that is still pending in
          which YOU are a named party, whether state court or federal court, provide copies of the
          filed Complaint.

  22.     Copies of any bills of sale or other documentation evidencing a transfer, sale, lease,
                                                                                                    loan,
          hypothecation or encumbrance of any item of real or personal property in which YOU
          have an interest and transferred said interest, in whole or in part, to a third party
                                                                                                or
          parties, for the past five years to the present. Also indicate the name and address
                                                                                                of the
          third party(ies) as well as a complete description of the item of real property or personal
          property transferred and the amount received if over $5,000.

  23.     Copies   of YOUR   executed State and Federal Tax Returns and K -1'     s   for the past five
          years.

  24.     Copies of YOUR articles of incorporation, bylaws and statements of domestic
                                                                                      stock
          corporation filed with the Secretary of State since YOUR inception.

  25.     Copies   of YOUR stock register for the past five years   to the present.

  26.     Any license or distribution agreement between YOU and any third party, including, but
          not limited to, Precor, Inc.




                                                     4



                                                 EXHIBIT "3"
Case 2:19-bk-18730-WB        Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                 Desc
                             Main Document    Page 69 of 92




   27.   Any DOCUMENTS that reflect debts, loans, or transfers by YOU to John Baudhuin;
         Phoenix to LA, LLC; Syrac LLC; or any other entity owned or controlled by John
         Baudhuin.

  28.    Any DOCUMENTS that reflect payments or transfers to YOU from John Baudhuin;
         Phoenix to LA, LLC; Syrac LLC; or any other entity owned or controlled by John
         Baudhuin.

  29.    All dealer agreements for YOUR dealers or distributors.

  30.    All DOCUMENTS that reflect debts, loans, or transfers by YOU to Peak Pilates,
         CrossCore, Ugi, and /or Resist -A -Ball.

  31.    All DOCUMENTS that reflect debts, loans, or transfers owed to YOU by Peak Pilates,
         CrossCore, Ugi, and /or Resist -A -Ball.




                                               5




                                            EXHIBIT "3"
Case 2:19-bk-18730-WB   Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59   Desc
                        Main Document    Page 70 of 92




                   EXHIBIT 4




                   EXHIBIT 4
             Case 2:19-bk-18730-WB   Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59    Desc
                                     Main Document    Page 71 of 92




L   I   Mi              L   _          -                              E   -   NMI       =MI F.-Ifi-   MEN   i

                                       MAD DOGG ATHLETICS, INC.

                                         FINANCIAL STATEMENTS

                                       Year Ended December 31, 2018




                                                EXHIBIT "4"
Case 2:19-bk-18730-WB        Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                     Desc
                             Main Document    Page 72 of 92




  H                                           10474 Santa Monica Blvd., Suite 200 Los Angeles, CA 90025
                                              Main: 310.268.2000 Fax: 310.268.2001 www.mhmcpa.com




                       INDEPENDENT ACCOUNTANTS' REVIEW REPORT


  To the Stockholder
  MAD DOGG ATHLETICS, INC.

  We have reviewed the accompanying financial statements of Mad Dogg Athletics, Inc. (the
  "Company "), which comprise the balance sheet as of December 31, 2018 and the related
  statements of operations, changes in stockholder's equity, and cash flows for the year then
  ended, and the related notes to the financial statements. A review includes primarily applying
  analytical procedures to management's financial data and making inquiries of company
  management. A review is substantially less in scope than an audit, the objective of which is the
  expression of an opinion regarding the financial statements as a whole. Accordingly, we do not
  express such an opinion.

  Management's Responsibility for the Financial Statements

  Management is responsible for the preparation and fair presentation of these financial
  statements in accordance with accounting principles generally accepted in the United States of
  America; this includes the design, implementation, and maintenance of internal control relevant
  to the preparation and fair presentation of financial statements that are free from material
  misstatement whether due to fraud or error.

  Accountants' Responsibility

  Our responsibility is to conduct the review engagement in accordance with Statements on
  Standards for Accounting and Review Services promulgated by the Accounting and Review
  Services Committee of the American Institute of Certified Public Accountants ( "AICPA "). Those
  standards require us to perform procedures to obtain limited assurance as a basis for reporting
  whether we are aware of any material modifications that should be made to the financial
  statements for them to be in accordance with accounting principles generally accepted in the
  United States of America. We believe that the results of our procedures provide a reasonable
  basis for our conclusion.

  Accountants' Conclusion

  Based on our review, except for the issue noted in the Known Departure from Accounting
  Principles Generally Accepted in the United States of America paragraph, we are not aware of
  any material modifications that should be made to the accompanying financial statements in
  order for them to be in accordance with accounting principles generally accepted in the United
  States of America.




                                           EXHIBIT "4"
Case 2:19-bk-18730-WB         Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                 Desc
                              Main Document    Page 73 of 92


 Known Departures from Accounting Principles Generally Accepted in the United States
 of America
  :
 As  disclosed in Notes 3, 5 and 6 to the financial statements, accounting principles generally
 accepted in the United States of America require an acquirer in a business combination to
 recognize the assets acquired and liabilities assumed measured at their acquisition date fair
 values, and to recognize goodwill as the excess of the consideration transferred over the fair
 value of the identifiable net assets acquired. Consideration transferred from the acquirer should
 also be recognized at acquisition date fair values. Goodwill is not to be amortized but is to be
 tested annually for impairment. Intangible assets acquired with finite useful lives are to be
 amortized over the periods the assets are expected to contribute to the future cash flows of the
 entity. Management has informed us that the Company has recognized the assets and liabilities
 acquired and the consideration transferred based on its estimate of fair value, and recognized
 cost exceeding the net amounts of these estimated fair values as goodwill, which was not
 determined in accordance with accounting principles generally accepted in the United States of
 America. Further, goodwill and intangible assets acquired are being amortized over 15 years,
 representing the amortization period allowed for income tax purposes.

 In addition, as disclosed in Note 15 to the financial statements, accounting principles generally
 accepted in the United States of America related to defined benefit pension plans require the
 full funding status of the plan to be recognized on the balance sheet as an asset for overfunded
 plans or as a liability for underfunded plans as well as specific disclosures regarding the plan.
 The funded status of the plan and accumulated other comprehensive income has not been
 determined and the required disclosures have not been made.

 Management has not determined the effects of these departures from accounting principles
 generally accepted in the United States of America on the accompanying financial statements.

 Limitations of the Financial Statements

 Because the significance and pervasiveness of the matters described in the Known Departures
 from Accounting Principles Generally Accepted in the United States of America paragraph
 make it difficult to assess their effects on the financial statements, users of the accompanying
 financial statements should recognize that they might reach different conclusions about the
 Company's financial position, results of operations, and cash flows if they had access to revised
 financial statements prepared in accordance with accounting principles generally accepted in
 the United States of America.

 Emphasis of Matter with Respect to a Going Concern Uncertainty

 The accompanying financial statements have been prepared assuming that the Company will
 continue as a going concern. As disclosed in Note 1 to the financial statements, the Company
 had a negative working capital, has suffered a net loss from operations, negative cash flows
 from operating activities, and has a bank loan under a line of credit in default that raises an
 uncertainty about its ability to continue as a going concern. Management's plans with regard to
 these matters are also described in Note 1. The financial statements do not include any
 adjustments that might result from the outcome of this uncertainty. Our conclusion is not
 modified with respect to this matter.

                                      -
           WKIlegk
             .
                           7/L'      CPC.
 Los Angeles, California
 June 13, 2019



                                            EXHIBIT "4"
Case 2:19-bk-18730-WB           Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59   Desc
                                Main Document    Page 74 of 92
                                      MAD DOGG ATHLETICS, INC.

                                             BALANCE SHEET

                                            December 31, 2018

                                                 ASSETS
   CURRENT ASSETS
     Cash                                                              $       245,958
     Accounts receivable                                                     1,632,193
     Prepaid expenses                                                           81,090
     Inventories                                                             3,700,225
     Royalties receivable                                                      869,013
     Due from stockholder                                                        3,115
     Other current assets                                                      482,127
             TOTAL CURRENT ASSETS                                            7,013,721
   PROPERTY AND EQUIPMENT, net                                               1,309,554
   INTANGIBLE ASSETS, net                                                    2,660,619
   GOODWILL, net                                                              318,847
             TOTAL ASSETS                                              $    11,302,741
                                             LIABILITIES
   CURRENT LIABILITIES
     Accounts payable                                                  $     2,198,626
     Accrued expenses and other current liabilities                            459,631
     Current portion of note payable to stockholder                              7,267
     Current portion of notes payable to related party                          32,000
     Line of credit                                                          4,000,000
     Settlement liabilty                                                     1,103,961
             TOTAL CURRENT LIABILITIES                                       7,801,485

   NOTE PAYABLE TO STOCKHOLDER, less current portion                            25,436
   NOTE PAYABLE TO RELATED PARTY, less current portion                       1,429,754
             TOTAL LIABILITIES                                               9,256,675
   COMMITMENTS (NOTE 12)
                                   STOCKHOLDER'S EQUITY
   Common stock, $0.20 stated value, 100,000 authorized
   shares, 5,000 issued and outstanding                                          1,000
   Additional paid -in capital                                               1,098,000
   Retained earnings                                                           894,169
   Accumulated other comprehensive income                                       52,897
             TOTAL STOCKHOLDER'S EQUITY                                      2,046,066
             TOTAL LIABILITIES AND STOCKHOLDER'S EQUITY                $    11,302,741




                                               EXHIBIT "4"
Case 2:19-bk-18730-WB   Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59      Desc
                        Main Document    Page 75 of 92

                          MAD DOGG ATHLETICS, INC.

                          STATEMENT OF OPERATIONS

                          Year Ended December 31, 2018

                                                             $     15,022,958


  COST OF GOODS SOLD                                               6,654,   522


       GROSS PROFIT                                                8,368,436


  OPERATING EXPENSES                                               12,241,815


       OPERATING LOSS                                              (3,873,379)


                                                                      169,683

                                                             $     (4,043,062)




                                   EXHIBIT "4"
                                                         MAD DOGG ATHLETICS, INC.

                                           STATEMENT OF CHANGES IN STOCKHOLDER'S EQUITY

                                                         Year Ended December 31, 2018

                                                                                                            Accumulated Other           Total
                                              Common Stock            Additional           Retained          Comprehensive          Stockholder's
                                                                                                                                           y




                                                                               c_
                                                                                                CI
                                           Shares     Amount        Paid -In Ca ital       Earnin s              Income                E ui


              Balance, December 31, 2017     5,000   $      1,000   $     1,098,000    $    4,937,231   $              52,897   $       6,089,128
                                                                                                                                                                             Case 2:19-bk-18730-WB




                                                                                            4,043,062                                   4,043,062)

              Balance, December 31 2018      5,000   $      1,000   $     1,098,000    $      894,169   $              52,897   $       2,046,066
                                                                                                                                                     Main Document




EXHIBIT "4"
                                                                                                                                                                      Page 76 of 92
                                                                                                                                                     Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59
                                                                                                                                                                             Desc
Case 2:19-bk-18730-WB             Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59          Desc
                                  Main Document    Page 77 of 92
                                     MAD DOGG ATHLETICS, INC.

                                     STATEMENT OF CASH FLOWS

                                     Year Ended December           31   2018

  CASH FLOWS FROM OPERATING ACTIVITIES
     Net loss                                                                  $   (4,043,062)
    Adjustments to reconcile net income to net cash
       flows from operating activities:
             Depreciation                                                            202,092
            Amortization                                                             668,898
             Provision for doubtful accounts                                       1,400,292
    (Increase) decrease in operating assets:
            Accounts receivable                                                     (763,637)
             Prepaid expenses                                                         21,343
             Inventories                                                            (275,041)
             Royalties receivable                                                    470,936
             Due from stockholder                                                    137,671
             Other current assets                                                   (404,201)
     Increase (decrease) in operating liabilities:
            Accounts payable                                                         824,849
            Accrued expenses and other current liabilities                           229,099
             Settlement liability                                                  1,103,961
             NET CASH FLOWS FROM OPERATING ACTIVITIES                                426,800

  CASH FLOWS FROM INVESTING ACTIVITIES
    Purchase of intangible assets                                                   (965,801)
    Purchase of property and equipment                                               146,719
             NET CASH FLOWS FROM INVESTING ACTIVITIES                              (1,112,520

  CASH FLOWS FROM FINANCING ACTIVITIES
    Proceeds from note payable to related party                                    1,461,754
    Net change in line of credit                                                     300,000
    Repayments of note payable to stockholder                                       (109,864)
    Repayment of notes payable to related party                                      (99,557)
             NET CASH FLOWS FROM FINANCING ACTIVITIES                              1,552,333

             NET INCREASE IN CASH                                                     13,013

             CASH, beginning of year                                                 232,945

             CASH, end of year                                                 $     245,958




     Cash   paid   for:



         Interest


     Non -cash investing and financing activities:

         Property acquired under note payable to stockholder                   $      39,533

         Property sold in exchange for due from stockholder                    $     120,944




                                                     EXHIBIT "4"
Case 2:19-bk-18730-WB         Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                  Desc
                              Main Document    Page 78 of 92

                                    MAD DOGG ATHLETICS, INC.

                               NOTES TO FINANCIAL STATEMENTS

   (1)     Nature of o P erations

           Nature of operations - Mad Dogg Athletics, Inc. (the "Company ") is engaged in the
           worldwide retail and wholesale distribution of exercise equipment, fitness educational
           programs, and fitness products and accessories. The Company was incorporated in 1994
           and is currently operating as an S Corporation.

           In accordance with Accounting Standards Update ( "ASU ") 2014 -07, Applying Variable
           Interest Entities Guidance to Common Control Leasing Arrangements, the Company
           does not consolidate Phoenix to LA, LLC, Second Decade, LLC, Avercary, LLC, and
           Syrac, LLC (the "Leasing Companies ") in order to more appropriately reflect the
           relationship between the Company and commonly controlled leasing entities, and to
           reduce the cost of preparing the financial statements.

           Note 13 states the debt obligations owed by the Leasing Companies with the principal
           balance, interest per annum, and final payment due. If the Leasing Companies defaulted
           under their debt. the Company expects it would provide support to the Leasina
           Companies in order to maintain access to the leased property, which is collateral for the
           debt. The debt is guaranteed by the Company, the stockholder of the Company and the
           Leasing Companies.

           Going concern    - As reported in the accompanying    financial statements, the Company
           had a negative working capital of approximately $813,000 as of December 31, 2018, a
           net loss of approximately $4,043,000 and negative cash flows from operating activities
           of approximately $427,000 for the year ended December 31, 2018. The Company is
           also in default of their line of credit agreement (Note 8). Management plans to obtain
           support from the stockholder, in addition to improving its operations by reducing costs
           and eliminating operational inefficiencies. However, there is no guarantee the Company
           will not require additional funds in the future or that funds will be available on terms
           acceptable to the Company. In addition, on January 28, 2019, the Company lost a
           judgement and incurred a settlement liability for approximately $1,100,000. The
           Company's due date for the settlement liability is 20 days after the Arbitrator's Amended
           Award date of June 22, 2018. The Company is in the process of negotiating a lessor
           settlement, however there is no guarantee they will succeed (Note 11). These conditions
           raise substantial doubt about the Company's ability to continue as a going concern
           within one year after the release date of the financial statements for the year ended
           December 31, 2018. The financial statements do not include any adjustments that might
           result from the outcome of this uncertainty.

   ( 2 )   Summa     of si nificant accountin     olicies

           Revenue recognition - The Company recognizes revenue from product sales when the
           products are shipped, the customer takes ownership and assumes risk of loss, and
           collection of the relevant receivable is probable. Revenue from fitness educational
           programs is recognized upon the completion of the program. The Company recognizes
           revenues from royalties based on the contractual royalty rate when the licensed product is
           sold by the licensee. Net sales incorporate offsets for discounts and advertising
           allowances.



                            See Independent Accountants' Review Report
                                                  -7-
                                             EXHIBIT "4"
Case 2:19-bk-18730-WB        Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                      Desc
                             Main Document    Page 79 of 92

                                 MAD DOGG ATHLETICS, INC.

                            NOTES TO FINANCIAL STATEMENTS

 (2)   Summa ry of si Q nificant accountin 4P olicies ( continued 1

       Use of estimates - The preparation of financial statements in conformity with accounting
       principles generally accepted in the United States of America ( "U.S. GAAP ") requires
       management to make certain estimates and assumptions that affect the reported amounts
       of assets and liabilities and disclosure of contingent assets and liabilities as of the date of
       the financial statements and the reported amounts of revenues and expenses during the
       reporting period. Actual results could differ from those estimates.

       Concentrations of credit risk      - Financial instruments that potentially subject the
       Company to concentrations of credit risk consist principally of trade accounts receivable,
       royalties receivable, accounts payable and uninsured cash balances.

       The Company had uncollateralized accounts receivable with one customer with
       individual sales in excess of 10% of total accounts receivable as of December 31, 2018:
       a related party, Mad Dogg Athletics Europe B.V. ( "Europe ") (Note 13) which comprised
       approximately 42% of the Company's total accounts receivable.

       Royalties receivable are due from three customers as of December 31, 2018. The
       Company requires no collateral from its customers and performs ongoing credit
       evaluations of its customers' financial condition.

       The Company had one vendor from which it obtained greater than 10% of its annual
       purchases during the year ended December 31, 2018: a related party, Hart Wood, Inc.
       (Note 13) (11 %) of the Company's total purchases.

       The Company places its cash balances with what management believes are high credit
       quality financial institutions. At times, balances in the Company's cash accounts may
       exceed the Federal Deposit Insurance Corporation limit.

       Accounts receivable and credit policies - Accounts receivable are uncollateralized
       customer obligations due under normal trade terms generally requiring payment within 30
       to 60 days of invoice date. At times the Company may negotiate longer terms with specific
       customers.

       Accounts receivable are stated at the amount billed to the customer. Customer account
       balances with invoices dated over the normal trade terms are considered delinquent. No
       accounts receivable are interest bearing. Payments of accounts receivable are allocated to
       the specific invoices identified on the customer's remittance advice or, if unspecified, are
       applied to the earliest unpaid invoices.

       The carrying amount of accounts receivable is reduced by a valuation allowance that
       reflects management's best estimate of the amounts that will not be collected.

       Management periodically reviews all accounts receivable balances and based on an
       assessment of current creditworthiness, estimates the portion, if any, of the balance that
       will not be collected.




                         See Independent Accountants' Review Report
                                                  8
                                            EXHIBIT "4"
Case 2:19-bk-18730-WB        Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                    Desc
                             Main Document    Page 80 of 92
                                   MAD DOGG ATHLETICS, INC.

                              NOTES TO FINANCIAL STATEMENTS

   (2)   Summa ry of si g nificant accountin qa olicies ( continued )

         Royalties receivable - Royalties receivable consist of amounts due from domestic and
         international sales of the Company's license. Royalties are calculated on a quarterly basis
         and payment is due within 30 days after the end of the quarter. As of December 31, 2018,
         management has assessed that there is no need for a valuation allowance against the
         receivable.

         Inventories - Inventories consist of finished goods and are stated at the lower of cost or
         net realizable value. Cost is determined using the first-in, first-out method. Finished goods
         include bikes, exercise equipment, fitness products and accessories.

         Depreciation    - Depreciation is computed using the straight -line method over the
         estimated following useful lives of the assets:

         Assets                                                                         Useful Lives
         Furniture and fixtures                                                              7 years
         Machinery and equipment                                                             7 years
         Office equipment                                                                    5 years
         Vehicles                                                                            5 years

         Maintenance and repairs are charged to expense as incurred. Major renewals and
         betterments are capitalized.

         Leasehold improvements are amortized using the straight-line method over the term of the
         lease or estimated useful life, whichever is shorter.

         Website development costs - The costs of website development during the planning
         stage as defined under Financial Accounting Standards Board ( "FASB ") Accounting
         Standards Codification ( "ASC") 350 -50, Website Development Costs, are expensed as
         incurred. Website development costs incurred during the application and infrastructure
         development stage, including external direct costs of materials and services consumed
         in creating graphic and website content, are capitalized and amortized over the
         estimated useful life, beginning after all substantial testing is completed and the website
         is operational. Capitalized website development costs are included in intangible assets
         in the balance sheet as of December 31, 2018.


         Application development costs       - The costs of software application development
         during the preliminary project stage as defined under the ASC 350 -40, Internal -Use
         Software, are expensed as incurred. Software application development costs incurred
         during the development stage are capitalized and amortized on a straight-line basis over
         the estimated useful life. Amortization for software for internal use begins when all
         substantial testing is completed. Capitalized software development costs are included in
         intangible assets in the balance sheet as of December 31, 2018.




                                            EXHIBIT "4"
Case 2:19-bk-18730-WB        Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                   Desc
                             Main Document    Page 81 of 92

                                 MAD DOGG ATHLETICS, INC.

                            NOTES TO FINANCIAL STATEMENTS

 (2)   Summa r1/ of si Q nificant accountin Q p olicies ( continued )

       Impairment or disposal of long -lived assets - The Company reviews its long -lived
       assets for impairment whenever events or changes in circumstances indicate that the
       carrying amount of an asset may not be recoverable. Recoverability of assets to be held
       and used is measured by a comparison of the carrying amount of an asset to the future
       net undiscounted cash flows expected to be generated by the asset. If such assets are
       considered to be impaired, the impairment to be recognized is measured by the excess of
       the carrying amount over the fair value of the assets. Assets to be disposed of are
       reported at the lower of carrying amount or fair value, less cost to sell. There were no
       asset impairments of property and equipment, intangible assets, and goodwill as of and for
       the year ended December 31, 2018.

       Advertising costs - Advertising costs are expensed        in the period in which the cost is
       incurred. Advertising costs charged to operating expenses for the year ended December
       31, 2018 were $501,900.

       Shipping and handling costs        - Shipping and handling costs are included in cost     of
       goods sold.

       Income taxes - The Company, with its consent of its stockholder, has elected to be taxed
       under provisions of Subchapter S of the Internal Revenue Code. Under those provisions,
       the Company does not pay federal corporate income taxes on taxable income. Instead,
       the stockholder is liable for individual income taxes on the Company's taxable income. The
       Company pays state income taxes at a rate of 1.5% of state taxable income, or $800,
       whichever is greater. Management believes that the effect of the temporary differences
       are immaterial to the financial statements; accordingly, the 2018 financial statements do
       not include a provision for deferred taxes.

       The Company follows the provisions of ASC Topic 740, Income Taxes ( "ASC 740 "), with
       respect to accounting for uncertain tax positions. ASC 740 prescribes a recognition
       threshold and measurement attribute for financial statement recognition and measurement
       of a tax position taken or expected to be taken in a tax return and also provides guidance
       on disclosures required. The Company has not identified any uncertain tax positions for
       the year ended December 31, 2018.

       In the normal course of business, the Company is subject to examination by tax
       authorities. With few exceptions, the Company is no longer subject to U.S. federal income
       tax examinations by tax authorities for years before 2015. The Company is no longer
       subject to state of California tax examinations by tax authorities for years before 2014.




                          See Independent Accountants' Review Report
                                                 10
                                            EXHIBIT "4"
Case 2:19-bk-18730-WB         Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                    Desc
                              Main Document    Page 82 of 92

                                    MAD DOGG ATHLETICS, INC.

                               NOTES TO FINANCIAL STATEMENTS

  (2)     Summa      of si nificant accountin     olicies continued

          Recently issued accounting pronouncements - In May 2014, the Financial
          Accounting Standards Board ( "FASB ") issued the Accounting Standards Update ( "ASU ")
          2014 -09, Revenue from Contracts with Customers ( "Topic 606"), and issued subsequent
          amendments to the initial guidance in August 2015, March 2016, April 2016, May 2016,
          and December 2016 within ASU 2015 -14, ASU 2016-08, ASU 2016 -10, ASU 2016 -12,
          and ASU 2016 -20, respectively. This guidance requires that entities recognize revenue
          to depict the transfer of promised goods or services to customers in an amount that
          reflects the consideration to which the entity expects to be entitled in exchange for those
          goods or services. In July 2015, the FASB decided to delay the effective date of ASU
          2014 -09 by one year. As a result, non -public companies are required to apply the new
          standard to annual reporting periods beginning after December 15, 2018. Early adoption
          is permitted. Transition to the new guidance may be done using either a full or modified
          retrospective method. The Company is currently evaluating the full effect that the adoption
          of this standard will have on the Company's financial statements.

          In February 2016, the FASB issued ASU 2016 -02, Leases ( "Topic 842 "), and issued
          subsequent amendments to the initial guidance in January 2018, July 2018, July 2018,
          December 2018, and March 2019 within ASU 2018-01, ASU 2018 -10, ASU 2018 -11,
          ASU 2018 -20, and ASU 2019 -01, respectively. The amendments in these updates
          require lessees to recognize the following for all leases (with the exception of short -term
          leases) at the commencement date, a lease liability, which is a lessee's obligation to
          make lease payments arising from a lease, measured on a discounted basis; and, a
          right -of-use asset, which is an asset that represents the lessee's right to use, or control
          the use of, a specified asset for the lease term. The amendments in this update will be
          effective for the annual period beginning after December 15, 2019. Early adoption is
          permitted. The Company has yet to assess the full impact of this guidance.

  ( 3 )   Ac q uisitions

          From October 2008 to April 2013, the Company acquired substantially all the identifiable
          net assets of Peak Pilates, LLC, Resist-a -Ball, LLC, and UGI Fitness, Inc. U.S. GAAP
          require that fair market value be used to recognize assets acquired and liabilities
          assumed in a business combination. Goodwill is calculated as the excess purchase
          price over the fair value of the net assets acquired. The Company did not properly
          evaluate the fair value of the assets and liabilities acquired and the consideration
          transferred in accordance with U.S. GAAP. Goodwill and intangible assets acquired are
          being amortized over 15 years representing the amortization period allowed for income
          tax purposes, which is not in accordance with U.S. GAAP. The effects of these
          departures from U.S. GAAP have not been determined.




                                             EXHIBIT "4"
Case 2:19-bk-18730-WB        Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                   Desc
                             Main Document    Page 83 of 92

                                 MAD DOGG ATHLETICS, INC.

                            NOTES TO FINANCIAL STATEMENTS

 (4)   Property and equipment

       Machinery and equipment                                               $      1,105,714
       Leasehold improvements                                                         932,363
       Office equipment                                                               954,999
       Furniture and fixtures                                                         571,845
       Vehicles                                                                        63,841
              Total property and equipment                                          3,628,762

       Less accumulated depreciation                                                2,319,208

               Property and equipment, net                                   $       1,309,554

       Depreciation expense charged to operations for the year ended December 31, 2018 was
       $202,092.

 (5)   Intan   Na assets
       Intangible assets are amortized using the straight-line method over the 15 -year period
       allowed for income tax purposes which is not in accordance with U.S. GAAP. The effect of
       this departure from U.S. GAAP has not been determined. Intangible assets consist of the
       following as of December 31, 2018:

                                                                                 Accumulated
                                                               Cost              Amortization
       Amortized intangible assets:
         Trademarks                                      $     4,101,216     $      2,910,531
         Patents                                                1,097,876             344,218
         Website and application                                  373,002              93,865
         Manuals                                                  138,600              88,687
         Customer lists                                           205,000              86,633
         Video library                                            302,774              79,237
         DVD masters                                               69,275              36,353
         Copyright                                                  3,000                1,100
                                                                6,290,743
       Accumulated amortization                                (3,640,624)   $      3,640,624

       Amortized intangible assets, net                        2,650,119

       Unamortized intangible assets:
         Domain names                                             10 500

               Intangible assets, net                    $     2 660 619




                                          EXHIBIT "4"
Case 2:19-bk-18730-WB       Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                  Desc
                            Main Document    Page 84 of 92

                                 MAD DOGG ATHLETICS, INC.

                            NOTES TO FINANCIAL STATEMENTS

  (5)   Intan A ible assets continued

        Amortization expense charged to operations for the year ended December 31, 2018 was
        $610,947. Estimated amortization expense for each of the next five years and thereafter is
        as follows:

        Years Endin g December 31

                                          2019                                 $        403,067
                                          2020                                          390,883
                                          2021                                          376,570
                                          2022                                          334,632
                                          2023                                          246,514
                                          Thereafter                                    898 453

                                                                               $       2,650,119

  (6)   Goodwill

        Goodwill is being amortized using the straight -line method over the 15-year period
        allowed for income tax purposes which is not in accordance with U.S. GAAP. The
        effects of this departure from U.S. GAAP have not been determined. The Company had
        goodwill of $318,847 as of December 31, 2018, net of accumulated amortization of
        $550,415.

        Amortization expense charged to operations for the year ended December 31, 2018 was
        $57,951. Estimated amortization expense for each of the next five years and thereafter is
        as follows:

        Years Endin Q December 31

                                          2019                                 $          57,951
                                          2020                                            57,951
                                          2021                                            57,951
                                          2022                                            57,951
                                          2023                                            57,951
                                          Thereafter                                      29 092

                                                                                         318,847




                                          EXHIBIT "4"
Case 2:19-bk-18730-WB        Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                 Desc
                             Main Document    Page 85 of 92

                                 MAD DOGG ATHLETICS, INC.

                            NOTES TO FINANCIAL STATEMENTS

 (7)   Accrued ex P enses and other current liabilities

       Accrued expenses and other current liabilities as of December 31, 2018 consist of the
       following:

       Customer deposits                                                            $   360,719
       Accrued vacation payable                                                          74,679
       Sales tax payable                                                                 18,484
       Other accrued expenses                                                             5,749

          Accrued expenses and other current liabilities                            $   459 631

 (8)   Note P a Y able to stockholder

       Note payable to stockholder for vehicle loan Under the terms of
       the loan, the Company is obligated to pay $39,533 (interest and
       principal of $785 payable monthly). The loan bears interest at
       6.99% per annum, matures on July 22, 2023, subordinated to the
       line of credit, and is collateralized by a security interest in a vehicle.       32,703

              Less current portion                                                        7,267
              Noncurrent portion                                                    $   25,436



                                                                                          7,267
                                                                                          7,267
                                                                                          7,267
                                                                                          3,635
                                                                                        32,703




                                             EXHIBIT "4"
Case 2:19-bk-18730-WB             Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                  Desc
                                  Main Document    Page 86 of 92

                                        MAD DOGG ATHLETICS, INC.

                                  NOTES TO FINANCIAL STATEMENTS

   (9)       Notes P a Y able to related P arties

             Note payable to Syrac, LLC matures on September 12, 2043. The
             Company is obligated to pay accrued interest and principal on the
             date of maturity. The note bears interest at 2.35% +LIBOR. The
             interest rate was 5.1% as of December 31, 2018. The note is
             subordinated to the line of credit, and collateralized by membership
             interests in the Company and a security interest in substantially all
             of the assets of the Company.                                                $   1,429,754

             Note payable to Avercary, LLC due on demand. The note does not
             bear interest.                                                                     32,000
                    Total notes payable to related parties                                    1,461,754
                    Less current portion                                                         32,000
                    Noncurrent portion                                                    $   1,429,754

             Annual maturities of the notes payable to related parties are as follows:

                           2023
                           Thereafter                                                         1,429,754
                                                                                          $   1,461,754

             Note payable to stockholder for vehicle loan - Under the terms of
             the loan, the Company is obligated to pay $39,533 (interest and
             principal of $785 payable monthly). The loan bears interest at
             6.99% per annum, matures on July 22, 2023, subordinated to the
             line of credit, and is collateralized by a security interest in a vehicle.         32,703

   (   10)   Line of credit

             Under an amended revolving line of credit agreement, the Company may borrow up to
             $4,000,000. Interest is payable monthly at the LIBOR rate plus 2% per annum. As of
             December 31, 2018, the balance outstanding on the line of credit was $4,000,000. The
             interest rate was 4.75% as of December 31, 2018. The line of credit agreement,
             collateralized by a security interest in substantially all of the assets of the Company,
             contains various financial covenants, and is personally guaranteed by the stockholder,
             and a related living trust. The maturity date was March 1, 2019.

             During the year ended and as of December 31, 2018, the Company was not in
             compliance with certain financial covenants and is in default on the agreement. The
             interest rate following default is 5% in excess of the specified rate.




                                                    EXHIBIT "4"
Case 2:19-bk-18730-WB              Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                Desc
                                   Main Document    Page 87 of 92

                                      MAD DOGG ATHLETICS, INC.

                                   NOTES TO FINANCIAL STATEMENTS

 (   10) Line of credit continued

           On March 27, 2019, the Company obtained a Notice of Default of Obligations and
           Forbearance, which allowed extension of the repayment of the loan until earlier of i)
           September 1, 2019 ii) upon the Company's failure to meet any of the conditions of the
           agreement or the occurrence of any Event of Default under the loan documents, or iii)
           any condition, act, or event, with which the giving of notice or the passage of time or
           both would consist of an Event of Default under the Loan Documents (`Forbearance
           Period "). The bank will forbear from exercising its rights and remedies against the
           Company only if: (a) commencing on March 31, 2019, the Company shall pay $500,000
           which shall be applied towards the reduction of principal, in monthly installments of
           $100,000 starting on March 31, 2019 until July 31, 2019, (b) on or before April 30, 2019,
           the Company shall furnish the revised financial statements for the fiscal quarter ended
           September 30, 2018 and financial statements for the fiscal year ended December 31,
           2018, (c) the Company shall furnish monthly financial statements commencing with
           January 31, 2019, and (d) on or before April 30, 2019, the Company shall furnish
           projections for the 2019 fiscal year. The Company has not met any of the remedies and
           is not in compliance with the forbearance agreement.

 (   11)   Settlement liabilit v

           On January 11, 2017, Hymanson, Inc. dba Bodyblade ( "Hymanson ") filed a demand in
           arbitration against the Company seeking a total of $2 million for a variety of disputes and
           claims related to the Company's marketing and sales of Bodyblade products pursuant to
           a Distribution and Licensing Agreement. During 2018, several hearings took place for
           both parties to call witnesses and present documentary evidence of the claims. In
           accordance with the Arbitrator's Amended Award dated June 22, 2018 and the court
           order dated October 18, 2018, a judgment was entered for and in favor of Hymanson by
           Superior Court of California, County of Los Angeles on January 28, 2019. The judgment
           included the following: 1) the Company shall pay total monetary damage of $865,388, 2)
           the Company is to transfer the remaining Bodyblade inventory and related products to
           Hymanson, and 3) the Company shall pay pre -judgment interest of $238,573 to
           Hymanson. Also, interest will accrue on the principal amount of $865,388 at a rate of
           10% per annum from the date of the entry of judgment until paid in full. The Company
           included $1,103,961 (principal and pre -judgement interest) as a settlement liability on
           the balance sheet as of December 31, 2018, and it is included in operating expenses in
           the statement of operations for the year ended December 31, 2018. The Company's due
           date for the settlement liability is 20 days after the Arbitrator's Amended Award date of
           June 22, 2018. On April 29, 2019, Hymanson filed a notice of judgement lien against the
           Company seeking collection on the amount awarded. The Company is in the process of
           negotiating a lesser settlement, however there is no guarantee they will succeed.

 (   12) Commitments

           Operating leases       The Company leases four Los Angeles facilities from commonly
           controlled entities under non -cancelable operating leases with related parties Phoenix to
           LA, LLC, Second Decade, LLC, Avercary, LLC and Syrac, LLC. These leases were
           extended and will expire at various times throughout 2037, and include varying renewal
           options. The leases provide for annual rent increases based on the Consumer Price Index.
           The Company also leases an office space from a third party under month -to -month terms.

                             See Independent Accountants' Review Report
                                                   16-
                                               EXHIBIT "4"
Case 2:19-bk-18730-WB            Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                   Desc
                                 Main Document    Page 88 of 92

                                       MAD DOGG ATHLETICS, INC.

                                 NOTES TO FINANCIAL STATEMENTS

   (12) Commitments continued
             Future minimum lease commitments (exclusive of real estate taxes, maintenance, etc.),
             are as follows:

             Years Endin 9 December 31

                          2019                                                                672,000
                          2020                                                                672,000
                          2021                                                                672,000
                          2022                                                                672,000
                          2023                                                                672,000
                          Thereafter                                                        9,408,000

                                                                                       $   12 768 000

             Total lease expense charged to operations was $662,352, for the year ended December
             31, 2018.

   (   13)   Related P a rtV transactions

             Leasing transactions     - The Company leases its facilities from commonly controlled
             Leasing Companies (Note 1), which are all single member limited liability companies
             owned by the Company's stockholder. The Company also has a note payable to Syrac,
             LLC and Avercary, LLC (Note 10). The Company, in addition to the Company's
             stockholder and related living trust, is a guarantor of the debt obtained for the
             acquisition of each of the Leasing Company's properties (Note 1). The debt is also
             collateralized by the property leased by the Company. If the Company were required to
             honor the guarantees, it would be entitled to the property owned by the Leasing
             Companies that collateralize the loan. The following notes the terms of the notes owed
             by the Leasing Companies:

                                                                       Balance at      Interest Rate Per
                                                Due Date                Incep tion          Annum

             Phoenix to LA, LLC
              Trust deed note payable        January   1,   2032   $       2,506,661             4.33%

             Second Decade, LLC*
              Trust deed note payable        January   1    2032   $       2,108,000             4.42%

             Avercary, LLC*
              Trust deed note payable       February 1, 2032       $       2,451,446             4.35%
              Trust deed note payable       December 1, 2030       $       1,296,000             3.78%

             Syrac, LLC
              Trust deed note payable       September 12, 2043 $           2,750,000       Libor +2.35%


                              See Independent Accountants' Review Report
                                                   - 17 -
                                               EXHIBIT "4"
Case 2:19-bk-18730-WB           Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                 Desc
                                Main Document    Page 89 of 92

                                    MAD DOGG ATHLETICS, INC.

                               NOTES TO FINANCIAL STATEMENTS

 (   13) Related   P a rtY transactions   continued

          The Company is also required to maintain a minimum cash flow to debt service ratio for
          certain notes above. Management has determined that the Company is in compliance
          with this covenant.

          Other related party transactions   - Europe is a related party that is 100% owned by the
          stockholder of the Company. The Company distributes fitness products and accessories
          to Europe, and also reimburses Europe for expenses primarily for the use of a customer
          service representative. For the year ended December 31, 2018, sales to Europe were
          $702,402. Amount due from Europe as of December 31, 2018 was $680,857 and
          included within accounts receivable.

          Hart Wood, Inc. is a related party that is 100% owned by the Company's stockholder
          and manufactures Peak Pilates equipment. Purchases from Hart Wood, Inc. were
          $2,697,938 for the year ended December 31, 2018.

          The Spinning Group is a related party that is 100% owned by the Company's
          stockholder and is a studio used for leasing purposes. Fees paid to The Spinning Group
          were $579,000 for the year ended December 31, 2018.

          Avery, LLC is a single member LLC owned by the Company's stockholder. The
          Company's stockholder and a related living trust is a guarantor of the debt for the
          acquisition of real estate by Avery, LLC as follows:

                                                                  Balance at      Interest Rate Per
                                              Due Date            Ince P tion          Annum

          Trust deed note                 February 1, 2033    $         850,000              3.89%
          Trust deed note                 February 13, 2033   $         701,000              2.25%


          The Company is also required to maintain a minimum cash flow to debt service ratio for
          certain notes. Management has determined that the Company is in compliance with this
          ratio.

 (   14) License a 4 reements

          The Company pays royalties under license agreements with several entities with royalty
          rates ranging from 3% to 6% of sales of certain products. The licensors' portion of the
          shared revenues are accrued monthly, and paid quarterly. The licensors have
          indemnified the Company against product liability claims resulting from the sale of the
          products and any claims or damages against the Company




                                               EXHIBIT "4"
Case 2:19-bk-18730-WB            Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                  Desc
                                 Main Document    Page 90 of 92

                                      MAD DOGG ATHLETICS, INC.

                                   NOTES TO FINANCIAL STATEMENTS

   (   15) Retirement P lans

             401(k) Profit sharing plans - The Company has two qualified profit sharing plans for
             eligible employees. The Mad Dogg Athletics, Inc. 401(k) Profit Sharing Plan is for all
             eligible employees that are also part of the Company's defined benefit pension plan.
             The Mad Dogg Athletics, Inc. 401(k) Profit Sharing Plan #2 is for all remaining eligible
             employees. The plans' contributions are made at the discretion of the Company. The
             Company did not make any contributions for the year ended December 31, 2018.

             Defined benefit plan - The Company has a defined benefit pension plan for eligible
             employees. Pension benefits are based on years of service and the employee's highest
             average compensation during a three -year consecutive period. Contributions are
             intended to provide not only for benefits attributed to service to date, but also for those
             expected to be earned in the future. The annual measurement date is December 31 for
             the plan. The plan was frozen to new participants effective May 10, 2012. Contributions
             continue to be funded and benefits continue to accrue to active participants but no new
             participants can enter the plan subsequent to May 10, 2012.

             U.S. GAAP related to defined benefit plans require the full funding status of the plan to
             be recognized on the balance sheet as an asset, for overfunded plans, or a liability, for
             underfunded plans, and net periodic pension cost based on the present value of the
             benefit obligation is to be recognized as an expense. In addition, the actuarial gain or
             loss and /or prior service cost or credit are to be recognized as components of other
             comprehensive income for the period, as are reclassification adjustments, and
             accumulated other comprehensive income should include such amounts not yet
             recognized as components of periodic expense. Additionally, the net periodic pension
             cost has not been determined or recorded in the income statement, nor the benefit
             obligation, the fair value of plan assets, reconciliation of their beginning and ending
             balances, and the assumptions used in determining such amounts.

             Certain disclosures regarding the fair value of plan assets including major categories of
             plan assets and their fair values, fair value measurements, and related investment
             policies and strategies, the basis for assumptions regarding long term rates of return
             and assets to be returned to the Company within the next twelve months, and
             accumulated other comprehensive income expected to be recognized as a component
             of expense for the 2018 year-end have not been made. The effects of these departures
             from U.S. GAAP on the financial position, results of operations. and cash flows have not
             been determined.

   (   16)   Subse 9 uent events

             The Company has evaluated subsequent events through June 13, 2019, which is the
             date the financial statements were available to be issued.




                              See Independent Accountants' Review Report
                                                    - 19 -
                                               EXHIBIT "4"
Case 2:19-bk-18730-WB          Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59                       Desc
                               Main Document    Page 91 of 92

                                         PROOF OF SERVICE OF DOCUMENT
   1
       I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
   2   address is: 18101 Von Karman Avenue, Suite 1200, Irvine, CA 92612.

   3   A true and correct copy of the foregoing document entitled (specify): OMNIBUS REPLY IN SUPPORT OF
       HYMANSON, INC. DBA BODYBLADE’S MOTION FOR ORDER UNDER 11 U.S.C. §§ 503(B)(3)(B) FOR
   4   AUTHORIZATION TO PURSUE ACTIONS (AND OBTAIN COMPENSATION FROM ESTATE) AGAINST
       THE FOLLOWING FOR THE BENEFIT OF THE ESTATE: 1. JOHN BAUDHUIN, AN INDIVIDUAL; 2.
   5   SYRAC, LLC; 3. HART WOOD INC.; 4. MAD DOGG ATHLETICS EUROPE; 5. SPINNING GROUP, INC.;
       6. AVERCARY, LLC; 7. PORSCHE FINANCIAL SERVICES; 8. SECOND DECADE LLC; 9. PHOENIX
   6   TO LA, LLC, AND 10. ANY OTHER INSIDERS; DECLARATION OF KENNETH D. WATNICK FILED IN
       SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner
   7   required by LBR 5005-2(d); and (b) in the manner stated below:

   8   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
       controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
       hyperlink to the document. On (date) January 16, 2020, I checked the CM/ECF docket for this bankruptcy
   9   case or adversary proceeding and determined that the following persons are on the Electronic Mail Notice
       List to receive NEF transmission at the email addresses stated below:
  10
  11                                                             Service information continued on attached page
  12   2. SERVED BY UNITED STATES MAIL:
       On (date) January 16, 2020, I served the following persons and/or entities at the last known addresses in
  13   this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
       envelope in the United States mail, first class, postage prepaid, and addressed as follows: Listing the judge
  14   here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
       document is filed.
  15
       Arent Fox LLP, 555 West Fifth Street, 48th Floor, Los Angeles, CA 90013
  16   KeatsgGtien LLP, 120 S. El Camino Drive, Suite 207, Beverly Hills, CA 90212

  17                                                             Service information continued on attached page

  18   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL:
       (state the method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
  19   (date) January 16, 2020, I served the following persons and/or entities by personal delivery, overnight mail
       service, or (for those who consented in writing to such service method), by facsimile transmission and/or
  20   email as follows: Listing the judge here constitutes a declaration that personal delivery on, or overnight
       mail to, the judge will be completed no later than 24 hours after the document is filed.
  21
              The Honorable Julia W. Brand, USBC,255 E. Temple Street, Los Angeles, CA 90012
  22
       I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
  23
        January 16, 2020         Susan C. Stein                               /s/Susan C. Stein
  24    Date                     Printed Name                                 Signature
  25
  26
  27
  28


                                                        16
Case 2:19-bk-18730-WB      Doc 283 Filed 01/16/20 Entered 01/16/20 17:54:59        Desc
                           Main Document    Page 92 of 92


   1   TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
   2         Philip A Gasteier pag@lnbrb.com
             Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
   3         Asa S Hami ahami@sulmeyerlaw.com,
              pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;aham
   4          i@ecf.inforuptcy.com
             Brian T Harvey bharvey@buchalter.com,
   5          IFS_filing@buchalter.com;dbodkin@buchalter.com
             Andy Kong Kong.Andy@ArentFox.com
   6         David S Kupetz dkupetz@sulmeyerlaw.com,
              dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com
   7         Elizabeth A LaRocque kmurphy@goeforlaw.com, elarocque@goeforlaw.com
             Dare Law dare.law@usdoj.gov
   8         Daniel A Lev dlev@sulmeyerlaw.com,
              asokolowski@sulmeyerlaw.com;dlev@ecf.inforuptcy.com;dwalker@sulmeyerlaw.com
   9         Elan S Levey elan.levey@usdoj.gov, louisa.lin@usdoj.gov
             Aram Ordubegian ordubegian.aram@arentfox.com
  10         Allan D Sarver ADS@asarverlaw.com
             Cathy Ta cta@sulmeyerlaw.com, dperez@sulmeyerlaw.com;cblaire@sulmeyerlaw.com
  11         United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
             Steven Werth swerth@sulmeyerlaw.com,
  12          cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;swerth@ecf.inforuptcy.com
             Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                              17
